Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 1 of 86 PageID# 1663




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),
  Plaintiff,

  v.                                             Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
  DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants.                                    JURY TRIAL DEMANDED


                       SECOND AMENDED COMPLAINT
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 2 of 86 PageID# 1664


                                                  TABLE OF CONTENTS

                                                                                                                                        Page


 I.     INTRODUCTION ............................................................................................................. 1
 II.    PARTIES ........................................................................................................................... 5
 III.   JURISDICTION AND VENUE ........................................................................................ 7
 IV.    FACTUAL BACKGROUND ............................................................................................ 9
        A.         CWC Background .................................................................................................. 9
        B.         CWC Membership ................................................................................................. 9
                   1.         Application and Approval Process Based on Eligibility
                              Requirements ............................................................................................. 9
                   2.         Law Firms Are Ineligible for Membership .............................................. 10
        C.         CWC’s Members-Only Site and Resources ......................................................... 11
        D.         Former CWC Staff Members Lance E. Gibbons and Chris Gokturk Join
                   Littler.................................................................................................................... 14
        E.         Unlawful Conduct Using Littler’s Infrastructure, Platform and Resources
                   to Obtain and Use CWC’s Information and Infringe Copyrighted Materials
                   Related to Littler’s Practice Areas, Business Interests and Profits ...................... 17
        F.         Obtaining and Using CWC Information and Infringing CWC materials to
                   Promote Littler’s Business Interests and Profits .................................................. 23
        G.         Littler Presentations Promoting Littler’s Business Interests and Profits ............. 25
        H.         Littler Publications Promoting Littler’s Business Interests and Profits ............... 34
        I.         Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                   Misleading Statements and Ask Others to Engage in Copyright
                   Infringement and Violations of Law and the CWC Restrictions to the
                   Members-Only Site .............................................................................................. 35
        J.         Willfully Pursuing Other Avenues to Obtain Information and Infringe
                   Intellectual Property on the CWC Members-Only Site ....................................... 38
        K.         False and Misleading Statements, Deceit and Concealment to Obtain
                   CWC’s Intellectual Property ................................................................................ 41
        L.         Password Changes ............................................................................................... 44
                   1.         Password Change: June 5, 2019.............................................................. 46
                   2.         Password Change: September 27, 2019 .................................................. 47
                   3.         Password Change: February 19, 2020 .................................................... 48
        M.         Infringement Committed Willfully and with Intent to Engage in Other
                   Unlawful Activity ................................................................................................ 49


                                                                     -i-
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 3 of 86 PageID# 1665


                                                    TABLE OF CONTENTS
                                                         (continued)
                                                                                                                                        Page


           N.         Littler’s Access to the CWC Members-Only Confidential Connect
                      Communications Platform ................................................................................... 51
           O.         Discovery of the Littler Infringement of the 2017 CWC Pre-Existing Big
                      Data Analytics Presentation ................................................................................. 53
 V.        COPYRIGHTED WORKS .............................................................................................. 60
 VI.       COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
           OF WORKS FROM THE CWC MEMBERS-ONLY SITE (Defendants Littler,
           Gibbons and Does 1-10) .................................................................................................. 61
 VII.      COUNT 2: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
           1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC MEMBERS-
           ONLY SITE (Defendants Littler, Gibbons and Does 1-10) ............................................ 65
 VIII.     COUNT 3: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
           1030(a)(4) COMPUTER FRAUD (Defendants Littler, Gibbons and Does 1-10) .......... 67
 IX.       COUNT 4: FRAUD (Defendants Littler, Gibbons and Does 1-10) ................................ 69
 X.        COUNT 5: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
           OF THE 2017 CWC PRE-EXISTING BIG DATA ANALYTICS
           PRESENTATION (Defendants Littler, Gokturk, and Does 1-10) .................................. 72
 XI.       COUNT 6: ALTERATION OR REMOVAL OF COPYRIGHT MANAGEMENT
           INFORMATION UNDER 17 U.S.C. § 1202 (Defendants Littler, Gokturk, and
           Does 1-10) ........................................................................................................................ 75
 XII.      COUNT 7: VICARIOUS COPYRIGHT INFRINGEMENT OF CWC WORKS
           (Defendant Littler and Does 1-10) ................................................................................... 76
 PRAYER FOR RELIEF .............................................................................................................. 80




                                                                      -ii-
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 4 of 86 PageID# 1666




           Plaintiff non-profit Center for Workplace Compliance (“CWC,” “Association,” or

 “Plaintiff”), by and through their undersigned counsel, brings this action against Defendants Littler

 Mendelson, P.C. (“Littler”), Defendant Littler Shareholder Lance E. Gibbons (“Gibbons”), and

 Defendant Littler Principal Theresa Gokturk (a/k/a Chris Gokturk) (“Gokturk” or “Chris Gokturk”)

 (collectively, “Littler Defendants”), on the grounds and seeking the relief as set forth below:

                                            I.      INTRODUCTION

           1.     This case involves the misappropriation of a voluminous amount of CWC’s

 intellectual property and information that was infringed and unlawfully obtained by, and used for the

 benefit and profit of, Defendant Littler.              As set forth below, the recurring and extensive

 misappropriation of CWC’s intellectual property by the Littler Defendants occurred each and every

 month during the seventeen months from November 2018 through March 2020.1

           2.     For more than forty years, Plaintiff non-profit CWC has been serving its member

 employers by helping them understand and manage their workplace compliance requirements and

 risks, primarily but not exclusively in the areas of equal employment opportunity and affirmative

 action.

           3.     For just as long, the Association’s membership eligibility rules have prohibited law

 firms, consulting firms, and certain other organizations who provide employers with workplace legal

 and compliance services from becoming Association members, and from accessing the restricted

 content from the CWC’s password-protected and member-restricted website (“CWC Members-Only

 Site”) generated exclusively for the benefit of CWC’s member employers and paid for by their

 membership dues.2



 1
   See Exhibit A (List of CWC Information Obtained by the Littler IP Address), attached hereto and incorporated herein;
 see also Exhibit B (CWC Copyright Registrations), attached hereto and incorporated herein.
 2
   See Exhibit C (CWC Membership Application), attached hereto and incorporated herein.
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 5 of 86 PageID# 1667




         4.       Given the Association’s clear and longstanding rules prohibiting law firms from

 accessing its member-restricted content, CWC was surprised to discover that one or more users

 operating through an IP address belonging to Defendant Littler, self-described as “the largest global

 employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”3 had

 been used to download and infringe what was initially believed to be a limited number of member-

 restricted materials from the CWC Members-Only Site.

         5.       The scale and scope of this unlawful conduct from the Littler IP address was

 extraordinary. Over the course of approximately seventeen (17) months beginning at least by

 November 16, 2018, Defendant Littler’s servers were used to unlawfully obtain CWC Members-Only

 Site materials approximately four hundred twenty-six (426) times, and to unlawfully infringe CWC

 works approximately four hundred and seventeen (417) times. The period of infringement and

 obtaining CWC information spanned 489 days. This misappropriated content consisted of proprietary

 and member-restricted materials more than 2,100 pages including memoranda, templates, checklists,

 guides, and other resources that CWC produced for the exclusive use and benefit of its member

 employers.

         6.       Further infringement of other materials was uncovered.                     CWC discovered that

 Defendant Littler’s recurring misappropriation of CWC’s intellectual property had been facilitated

 by at least two Littler representatives and agents, both of whom were former CWC staff members:

 Defendant Littler Shareholder Lance E. Gibbons, who previously served as CWC’s Assistant General

 Counsel, and Defendant Littler Principal Chris Gokturk, who previously served as CWC’s Senior

 Advisor, Compliance Solutions.


 3
  See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the largest
 global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), previously
 available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last
 accessed on April 5, 2020), attached hereto and incorporated herein; see also note 11, infra.

                                                            2
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 6 of 86 PageID# 1668




         7.       As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

 familiar with the proprietary nature of the CWC intellectual property, the manner in which the

 intellectual property was created, and the restrictions on its access and use.

         8.       Using Littler’s information technology and other resources, Defendants Littler,

 Gibbons, and Gokturk engaged in an extensive campaign to misappropriate, infringe and use CWC’s

 material and information in at least five distinct ways for the benefit and profit of Littler:

                  a.      First, Defendants Littler and Littler Shareholder Gibbons, using a Littler IP

 address,4 accessed, selected, obtained, viewed, downloaded, retained, printed, used, and/or infringed

 CWC’s information and copyrighted materials from the CWC Members-Only Site, which they were

 prohibited from doing so.

                  b.      Second, Defendants Littler and Littler Shareholder Gibbons used the CWC

 information and copyrighted materials that was infringed, unlawfully obtained, and downloaded to

 provide Littler clients with oral and written legal services and work product, which Littler billed for.

                  c.      Third, in 2019 Defendants Littler and Littler Principal Chris Gokturk infringed

 CWC material by using it to create derivative works, including Littler presentations shown to

 prospective and current Littler clients. For example, as further detailed below, Defendants Littler and

 Defendant Gokturk infringed the copyright in a 2017 CWC Pre-Existing Big Data Analytics

 Presentation5 by creating derivative works, including at least one Littler presentation entitled

 “Technology in Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019

 Infringing Littler Presentation”). The infringing 2019 Littler presentation falsely represented Littler

 as the original author of content copied directly from the 2017 CWC Pre-Existing Big Data Analytics


 4
  IP address, 199.108.124.252, registered to Littler in 2014 (“Littler IP address”), as further described below.
 5
  “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
 State Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
 (Copyright Registration No. TX0008882252).

                                                         3
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 7 of 86 PageID# 1669




 Presentation, and from CWC member-restricted memoranda, and were presented for purposes of

 engaging prospective and current Littler clients.

                d.      Fourth, on March 18, 2020, Defendants Littler and Littler Shareholder Lance

 E. Gibbons accessed and obtained information from CWC’s highly confidential Connect CWC

 Collaboration Center Communication Platform which is a confidential online community for CWC

 members, and only CWC members, to share ideas, benchmark, and connect with each other, as

 described below.

                e.      Fifth, CWC is informed and believes and, based thereon, alleges, and to be

 fully determined at trial, that all of the Littler Defendants produced an indeterminate number of

 infringing derivative works in client communications or other work product produced within the

 course and scope of Defendant Gibbons’s and Defendant Gokturk’s employment and for the benefit

 of Littler, with the actual or implied knowledge of Littler, as further described below.

        9.      With the explicit or tacit approval of Defendant Littler, Defendants Gibbons and

 Gokturk engaged in this unlawful conduct while serving as Littler representatives and agents,

 providing legal and related services, promoting and pursuing the interests and profits of Littler to

 obtain, infringe, and use CWC’s information and copyright protected materials related directly to (1)

 the practice areas of the Littler Defendants; (2) the business of Littler and legal services provided to

 prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

        10.     The Littler Defendants, using the Littler IP address and Littler resources, engaged in

 fraud to access, select, obtain, view, download, use, and/or infringe CWC’s information and

 copyrighted materials. For example, as further described below, some or all of the Littler Defendants

 individually and/or collectively have falsely represented that Littler was the original author of content

 copied from CWC materials. The relevant conduct has included a series of false and misleading



                                                     4
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 8 of 86 PageID# 1670




 statements to an organization that was both a Littler client and a CWC member for the purpose of

 obtaining and retaining use of login credentials of an individual employed by that organizations to

 access the CWC Members-Only Site without authorization and in violation of CWC’s membership

 policies. In using the login credentials of another individual, the Defendants falsely represented that

 the Defendants had a CWC member account, were the account holder, and were entitled to access the

 CWC Members-Only Site. The Defendants concealing the fact that they were actually making access

 to the CWC Members-Only Site since they were ineligible to do so.

        11.     Plaintiff Center for Workplace Compliance, by and through its undersigned counsel,

 brings this action to identify, recover, and enjoin the further use of CWC’s information and

 copyrighted materials; to recover appropriate statutory, punitive and other damages and costs suffered

 as a result of the Defendants’ unlawful conduct, including reasonable attorney’s fees; and to compel

 a full accounting of all CWC information and materials, including but not limited to derivative works,

 within Littler’s possession custody or control, and that were provided to any Littler shareholders,

 associates, attorneys, principals, employees, and/or agents, or that were provided by Littler to clients

 and any other third parties, along with a full accounting of any monetary or other benefits received

 by each Defendant as a result of their unlawful acts, as set forth below.

                                           II.     PARTIES

        12.     Plaintiff CWC is a non-profit association incorporated in the District of Columbia,

 with its principal place of business at 1501 M Street, N.W., Washington, DC 20005.

        13.     Defendant Littler is a professional corporation incorporated in the State of California,

 with a principal office address of 333 Bush Street, 34th Floor, San Francisco, California, 94104.

 Littler’s Workplace Policy Institute® (WPI™) provides guidance on legislative and regulatory

 workplace issues on local, state and federal labor policy developments.           (Littler and Littler’s

 Workplace Policy Institute® (WPI™) are collectively referred to herein as “Littler”). Among
                                                    5
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 9 of 86 PageID# 1671




 Littler’s many offices are the Littler Washington, DC Office, located at 815 Connecticut Avenue NW,

 Suite 400, Washington, DC 20006, and the Littler Tysons Corner Office, located at 1650 Tysons

 Boulevard, Suite 700, Tysons Corner, VA 22102.

        14.     Defendant Lance E. Gibbons is an individual residing at 19198 Chartier Drive,

 Leesburg, Virginia, 20176, and served as a Littler Shareholder during July 25, 2018 to the beginning

 of April 2020 in the Littler Washington, DC and Tysons Corner Offices, and during June 2007 to

 July 2015 in Littler’s Pittsburgh, PA Office. From approximately October 1, 2017 to July 20, 2018,

 Defendant Gibbons served as an Assistant General Counsel of CWC, and in other roles with CWC’s

 affiliated organizations. During July 25, 2018 to the beginning of April 2020, Defendant Gibbons

 was acting as a shareholder, representative, and agent of Littler and within the course and scope of

 his employment with Littler as further described below.

        15.     Defendant Chris Gokturk is an individual residing at 4908 Montgomery Street,

 Annandale, Virginia, 22003, and since February 26, 2019 has served as a Littler Principal in the

 Littler Tysons Corner Office. During 2002 to February 2019, Defendant Gokturk served as a staff

 member of CWC and its affiliated organizations, most recently as a CWC Senior Advisor,

 Compliance Solutions. During February 26, 2019 to the present, Defendant Gokturk was acting as a

 principal, representative and agent of Littler and within the course and scope of her employment with

 Littler as further described below.

        16.     Doe Defendants 1-10 are as-yet-unidentified individuals who are Littler shareholders,

 associates, attorneys, principals, employees, and/or agents, who participated and aided and abetted in

 the counts alleged in this Complaint. CWC is informed and believes and, based thereon, alleges, and

 to be fully determined at trial, that each of the Doe Defendants is responsible in some manner for the

 events and acts alleged herein, or may have engaged in further misappropriation of CWC intellectual



                                                   6
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 10 of 86 PageID# 1672




 property once the full scope of the conduct is determined, in a scope to be fully determined at trial.

 CWC will seek leave to amend the Complaint to allege the true names and capacities of Doe

 Defendants 1 to 10 when their identities are ascertained. At all times relevant, the Doe Defendants

 were acting as shareholders, associates, attorneys, principals, employees, representatives, or agents

 of Littler, and acted within the course and scope of their employment with Littler as further described

 below.

                               III.    JURISDICTION AND VENUE

          17.   This is a civil action for damages and injunctive relief against Defendants Littler,

 Gibbons and Gokturk arising under the Copyright Act, 17 U.S.C. § 101, et seq., and against

 Defendants Littler and Gibbons under the Computer Fraud and Abuse Act, 18 U.S.C. §§

 1030(a)(2)(C), 1030(a)(4), 1030(g), and fraud, and against Defendants Littler and Gokturk under the

 Alteration or Removal of Copyright Management Information, 17 U.S.C. § 1202, brought due to the

 infringement of CWC’s copyrighted works and the unauthorized access to information.

          18.   This Court has federal question jurisdiction over Plaintiff’s Copyright Act, Computer

 Fraud and Abuse Act, Alteration or Removal of Copyright Management Information counts pursuant

 to 28 U.S.C. § 1331, and original jurisdiction over the Copyright Act claim pursuant to 28 U.S.C. §

 1338. This Court also has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

 Plaintiff CWC is a citizen of the District of Columbia, and Defendant Littler, upon information and

 belief, is a citizen of California, and Defendants Gibbons and Gokturk are citizens of Virginia, and

 the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

          19.   This Court has supplemental jurisdiction over Plaintiff’s claim for fraud which arises

 from the same set of operative facts as at least some of Plaintiff’s counts under the Computer Fraud

 and Abuse Act, such that they form part of the same case or controversy under Article III of the

 United States Constitution, pursuant to 28 U.S.C. § 1367.
                                                   7
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 11 of 86 PageID# 1673




            20.   This Court has personal jurisdiction over Littler because it (1) directly or through its

 shareholders, associates, attorneys, principals, employees, and/or agents accessed through Littler’s

 computer network infrastructure the servers that host CWC’s website, located in Ashburn, Virginia,

 including the CWC Members-Only Site that are password-protected and restricted only to CWC’s

 members, (2) maintains an office at 1650 Tysons Boulevard, Suite 700, Tysons Corner, Virginia

 22102 at which Defendant Gibbons, Defendant Gokturk, and/or Does 1-10, at least in part committed

 the acts constituting violations of the Copyright Act, Computer Fraud and Abuse Act, Alteration or

 Removal of Copyright Management Information and fraud alleged in this Complaint, and/or (3) has

 otherwise established minimum contacts with Virginia and/or this judicial district such that the

 exercise of personal jurisdiction over Littler would not offend traditional notions of fair play and

 justice.

            21.   This Court has personal jurisdiction over Defendants Gibbons and Gokturk because,

 as noted, they are both residents of Virginia and of this judicial district, and a substantial part of the

 events or omissions giving rise to CWC’s claims occurred within this district and/or a substantial part

 of the property that is the subject of the action is situated within this district.

            22.   Venue is proper in this Court as to all parties pursuant to 28 U.S.C. § 1391, as each

 Defendant is subject to personal jurisdiction in this district and a substantial part of the events or

 omissions giving rise to this action occurred in this district. Venue for the Copyright Act and

 Alteration or Removal of Copyright Management Information counts also is prepare in this Court as

 to all parties pursuant to 28 U.S.C. § 1400(a), Pursuant to Local Civil Rule 3 and 28 U.S.C. § 1391,

 venue is proper as to all parties in the Alexandria Division of the Eastern District of Virginia given

 that a substantial portion of the events or omissions giving rise to CWC’s claims occurred in the

 Alexandria Division of the Eastern District of Virginia, including at Littler’s Tysons Corner office,



                                                      8
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 12 of 86 PageID# 1674




 and the servers hosting CWC’s website are both located in the Alexandria Division, and because

 Defendants Gibbons and Gokturk are both residents of the Alexandria Division.

                                IV.    FACTUAL BACKGROUND

        A.      CWC Background

        23.     Founded in 1976, CWC is a non-profit association dedicated to helping its member

 employers understand and manage their workplace compliance requirements and risks. CWC is

 committed to effective labor and employment compliance, lawful diversity and inclusion efforts, and

 the sensible regulation of the U.S. workplace.

        24.     Since its founding in 1976, CWC’s membership has included and CWC has served

 hundreds of the nation’s largest employers and organizations of all sizes, including employers from

 all major U.S. sectors and industries and many Fortune 500 organizations.

        25.     For many years, CWC has held three annual conferences, including an annual Policy

 Conference (focusing on labor and employment policy and generally open only to CWC members),

 an annual Compliance Conference (concerning compliance and diversity management and generally

 open only to CWC members), and a Talent Acquisition Compliance Summit (addressing the unique

 requirements affecting talent acquisition and open to both members and non-members).

        B.      CWC Membership

                1.     Application and Approval Process Based on Eligibility Requirements

        26.     Prospective CWC members complete an application that confirms eligibility

 requirements and provides additional information including name, company, and e-mail address. The

 membership application is reviewed by the membership services team. The CWC board of directors

 reviews and provides final approval of each new membership application before an organization is

 permitted to join the Association.



                                                  9
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 13 of 86 PageID# 1675




           27.     Each CWC member employer designates a Primary Representative (or “Prime Rep”)

 to serve as the principal membership contact for the employer. Prime Reps receive “prime-rep-only”

 communications, vote on proposed changes to CWC by-laws, and manage membership renewals.

                   2.      Law Firms Are Ineligible for Membership

           28.     Law firms are expressly excluded from membership under the CWC membership

 guidelines and requirements. Specifically, CWC’s membership eligibility policy states that “[l]aw

 firms, consulting firms, and other organizations providing workplace legal and compliance services

 are not eligible for membership.”6 This policy has existed since the Association’s founding in 1976

 to prevent law firms and consulting firms from using CWC’s proprietary material to provide legal

 services for their clients and to facilitate the candid and open discussion of workplace compliance

 and risk management issues by the Association’s member employers.

           29.     For example, CWC members use CWC’s content to promote and manage their

 workplace compliance requirements and risks. Active participants employed by CWC’s members

 typically include human resource employees and in-house labor and employment attorneys focused

 on      issues   such    as   compensation,       talent    acquisition,   compliance,   equal   employment

 opportunities/affirmative action, diversity and inclusion, training and development, and related

 topics.

           30.     Unlike CWC’s member employers, who use the CWC’s materials to manage their

 workplace compliance needs, a law firm’s business is focused on providing employment-related legal

 advice, counsel, services, and representation to employers like those who are members of CWC.




 6
     See Exhibit C (CWC Membership Application).

                                                            10
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 14 of 86 PageID# 1676




        31.     Defendant Littler, along with its shareholders, associates, attorneys, principals,

 employees, and agents, as well as Defendants Gibbons and Gokturk, are ineligible from being

 members of CWC based on the CWC’s membership restrictions.

        32.     If Littler had applied for membership, Littler would have been denied under the

 established rules governing membership. Specifically, the application would have been screened for

 eligibility, a process that includes review by CWC’s board of directors.

        33.     As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

 familiar with CWC’s membership restrictions. Because Defendants Gibbons and Gokturk were

 aware of the law firm membership restriction, they knew that Littler was ineligible for CWC

 membership.

        34.     In this case, as described below, the Littler Defendants used CWC’s information and

 materials to profit and benefit in the delivery of Defendant Littler’s legal business. Avoiding this

 type of unauthorized use of CWC’s materials—which undermines its business—is directly contrary

 to the purpose of CWC’s membership restrictions.

        C.      CWC’s Members-Only Site and Resources

        35.     For more than twenty (20) years, CWC has provided valued, timely, and proprietary

 workplace compliance information through the CWC Members-Only Site. Many of these materials

 have been provided in the form of weekly memoranda, which in the early years of the CWC

 Members-Only Site were featured through a service known as “Memos On-Line.” Members use

 CWC’s content to promote workplace compliance. Members have exclusive access to a substantial

 amount of CWC intellectual property and other information, including through the following site

 resources:

                a.     CWC Publications/Memos On-Line: Copyright-protected memoranda and

 other materials providing topical analysis of key compliance and workplace risk issues. Weekly
                                                  11
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 15 of 86 PageID# 1677




 memoranda provide updates on the latest legal, regulatory, and policy developments affecting

 employer compliance, diversity, and risk management programs.

                        (i)    An extensive library of thousands of copyrighted memoranda and other

 materials, spanning more than 20 years, can be located through a convenient search tool on the

 Association’s online publications page. The library was previously known as EEAC Memos On-

 Line.

                        (ii)   Each memorandum provides notice of the copyright restrictions such

 as:

                Copyright 2020 by the Center for Workplace Compliance (CWC®). All rights
                reserved. Formerly EEAC. No part of this document may be reproduced without
                permission of CWC.

                b.      CWC “Confidential Connect Communications Platform” or “Platform”:

 A confidential online community, available only for CWC members, to share ideas, benchmark, and

 connect with fellow members at any time. The communications are made through a secure,

 password-protected and member-restricted Connect CWC Collaboration Center Communication

 Platform. The Platform allows CWC members to privately share information and ask questions on

 various workplace compliance and diversity issues. Members communicate with each other and with

 CWC’s staff in a confidential setting that is only viewable by CWC members. In the Platform’s

 secured communications, the name of the user and their company or organization are identified along

 with a timestamp of the communication.

                c.      CWC Compliance Tools:             Copyright-protected checklists, templates,

 policies, procedures, and guides covering a broad range of workplace compliance and diversity and

 inclusion issues. The Compliance Tools are available for the internal use of member organizations.

                d.      CWC Data Center: An online hub of compliance and diversity benchmark

 data, federal enforcement statistics, state-level compliance requirements, and graduate diversity data.
                                                   12
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 16 of 86 PageID# 1678




 Benchmark data examples include workforce demographics, educational attainment demographics,

 state standards, and enforcement agency performance.

                   e.      CWC Education and Training: A comprehensive curriculum of online,

 classroom, and customized training solutions on workplace compliance issues, made exclusively

 available for CWC members.

           36.     The CWC Members-Only Site, including the information and copyrighted

 memoranda, is exclusively available to member organizations (including member employers and

 their designated employees). CWC members have access to a comprehensive suite of resources to

 help them manage workplace compliance and risk.

           37.     Non-Members do not have access to the intellectual property and information on the

 password-protected CWC Members-Only Site. Non-Members may register and attend certain

 conferences and training programs that are open to non-Members.

           38.     As noted, organizations that are not eligible for membership include “[l]aw firms,

 consulting firms, and other organizations providing workplace legal and compliance services.”7

           39.     Access to the CWC Members-Only Site is restricted to members and their employees

 through a password-protected, members-only portion of the website located at www.cwc.org. Login

 is required to access members-only content. Access is made by logging in with the member’s

 username and password.

           40.     CWC’s copyrighted materials, including those available through the CWC Members-

 Only Site, also confirm that the content may not be reproduced or distributed to anyone outside of

 the member employer without the express written consent of CWC.




 7
     See Exhibit C (CWC Membership Application).

                                                   13
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 17 of 86 PageID# 1679




          D.       Former CWC Staff Members Lance E. Gibbons and Chris Gokturk Join Littler

          41.      Defendants Gibbons and Gokturk, as former CWC staff members, were familiar with

 the proprietary nature of the CWC intellectual property, the processes used to create and protect

 CWC’s intellectual property, and the limitations on its use including on the CWC Members-Only

 Site. After Defendant Gibbons rejoined Littler as a shareholder on July 25, 2018 and Defendant

 Gokturk joined Littler as a principal on February 26, 2019, they used Littler’s “robust platform and

 resources”8 to obtain, infringe and/or use CWC’s information and copyrighted materials to benefit

 and profit Littler directly and indirectly and themselves as a Littler shareholder and principal. As

 further described below, the former CWC staff members at Littler were acting as a shareholder or

 principal, representative and agent of Littler and within the course and scope of their employment

 with Littler.

          42.      During July 2015 to July 20, 2018, Defendant Gibbons served as a staff member of

 CWC, first as Senior Counsel and later as Assistant General Counsel. As Assistant General Counsel

 at CWC, Defendant Gibbons was aware of and responsible for helping to manage the Association’s

 policies and practices concerning the protection of CWC’s intellectual property. He also had

 responsibility for workplace compliance requirements and risks including the Office of Federal

 Contract Compliance Programs (OFCCP), government contracts, anti-discrimination laws and

 affirmative action regulations, among other responsibilities.

          43.      When Defendant Gibbons resigned and departed CWC on July 20, 2018, his

 credentials and system access, including access to CWC’s computers, its network and the CWC

 Members-Only Site, were terminated and revoked. The termination was made consistent with the



 8
  See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
 at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
 on April 5, 2020) (Defendant Gibbons noting his plans to use “Littler’s robust platform and resources to serve clients”).

                                                            14
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 18 of 86 PageID# 1680




 policy that applied to departing employees and staff members, a policy with which Defendant

 Gibbons was very familiar.

         44.      During 2002 to the beginning of February 2019, Defendant Gokturk served as a staff

 member of CWC and its affiliated organizations. In this position, Defendant Gokturk provided

 services consistent with her experience in the areas of human resources compliance and data-related

 services, affirmative action plan preparation, compensation analyses, training, and OFCCP

 compliance review management.

         45.      When Defendant Gibbons rejoined Defendant Littler as a shareholder on July 25,

 2018, Littler issued a press announcement, “Littler Adds Shareholder Lance Gibbons in Washington,

 D.C.”9 highlighting Mr. Gibbon’s background, practice areas, and experience and his ability to assist

 Littler clients by using the Littler platform and resources.

                  a.       The Littler announcement emphasized Defendant Gibbons’s “extensive

 experience before the U.S. Department of Labor’s Office of Federal Contract Compliance Programs

 [OFCCP]” and his ability to assist clients “on anti-discrimination laws and affirmative action

 regulations,” “compliance with the array of employment-related requirements associated with

 government contracts, as well as in preparing for and resolving OFCCP audits,” and “other workplace

 regulatory and enforcement agencies, including the Equal Employment Opportunity Commission.”

                  b.       In the Littler announcement, Defendant Gibbons stated: “In addition to

 drawing on Littler’s robust platform and resources to serve clients, I look forward to supporting the




 9
  See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
 at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
 on April 5, 2020); see also Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020), attached hereto and incorporated
 herein.

                                                           15
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 19 of 86 PageID# 1681




 firm’s efforts to engage with the government on behalf of employers on labor and employment related

 developments.”

                   c.     The Littler announcement underscored that “Gibbons will work closely with

 members of Littler’s Workplace Policy Institute® (WPI™), which serves as a resource for employers

 to ensure that they have a voice in legislative and regulatory developments that impact their

 workplaces and business strategies.” Defendant Littler listed Defendant Gibbons as a member of the

 Workplace Policy Institute® (WPI™).

                   d.     The Littler announcement highlighted Defendant Gibbons’s role at CWC:

 “Gibbons also served as assistant general counsel to the Center for Workplace Compliance, where he

 assisted the association’s members in understanding and managing their workplace compliance

 requirements and risks.”

                   e.     As reflected on Exhibit A (List of CWC Information Obtained by the Littler

 IP Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons,

 using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed,

 related to the practice areas that the Littler July 25, 2018 press announcement highlighted when

 Defendant Gibbons returned to Littler.

        46.        Defendant Lance E. Gibbons previously served as a Littler shareholder during June

 2007 to July 2015 in Littler’s Pittsburgh, PA Office. As a Littler shareholder, he became familiar

 with Littler information technology platforms and resources to assist prospective and current Littler

 client’s including how to use those resources to communicate directly with clients, engage in

 promotional activities, provide legal services to clients, and use information to benefit Littler directly

 and indirectly.




                                                    16
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 20 of 86 PageID# 1682




          47.      On February 26, 2019, Littler issued a press announcement, “Littler Adds Chris

 Gokturk in Northern Virginia,”10 emphasizing that Defendant Gokturk, as a Littler principal, had

 “more than 20 years of experience in compliance, enterprise risk management and statistical

 analyses.”

                   a.       The Littler announcement noted Defendant Gokturk’s background and

 highlighted her history of assisting clients “on all phases of the OFCCP compliance review process,”

 including reviews of compliance with affirmative action regulations and anti-discrimination laws.

                   b.       The Littler announcement stated that Defendant Gibbons previously worked

 with Defendant Gokturk. In the Littler announcement, Defendant Gibbons is quoted highlighting

 Defendant Gokturk’s “extensive experience advising on OFCCP matters, risk management and

 analyses of employment data.”

          E.       Unlawful Conduct Using Littler’s Infrastructure, Platform and Resources to
                   Obtain and Use CWC’s Information and Infringe Copyrighted Materials
                   Related to Littler’s Practice Areas, Business Interests and Profits

          48.      Established in 1942, Littler describes itself as a law firm with “the largest global

 employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”11 and

 as a firm which provides workplace legal and compliance services.


 10
    See Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
 https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020),
 attached hereto and incorporated herein; see also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at
 https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020), attached hereto and incorporated herein.
 11
    See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the
 largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”),
 previously available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-
 washington-dc (last accessed on April 5, 2020); see also Exhibit H (“Littler Adds Healthcare Industry Veteran William
 Vail”) (May 6, 2019) (referring to Littler as “the world’s largest employment and labor law practice representing
 management”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-industry-veteran-
 william-vail (last viewed Nov. 9, 2020); (“Littler Adds Shareholder Jaime Laurent in Los Angeles”) (Aug. 20, 2018)
 (referring to Littler as “the world’s largest employment and labor law practice representing management”; “Littler is the
 largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), accessible
 at https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed Nov. 9,
 2020); (“Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”) (June 17,
 2013) (referring to Littler as “the world’s largest employment and labor law firm representing management”; “Littler

                                                            17
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 21 of 86 PageID# 1683




          49.      Littler and Littler’s Workplace Policy Institute® (WPI™) compete directly with CWC

 for the resources of employers seeking guidance concerning workplace legal and compliance

 requirements and related matters.

          50.      Littler’s practice areas include: “Affirmative Action/ Office of Federal Contract

 Compliance Programs (OFCCP) Compliance”; “Corporate Compliance and Ethics, Discrimination

 and Harassment, Employment Practices Audits”; “Labor Management Relations, Legislative and

 Regulatory Practice”; “Robotics, Artificial Intelligence (AI) and Automation”; “Training -

 Compliance, Ethics, Leadership”; “Unfair Competition and Trade Secrets”; “Workplace Privacy and

 Data Security”; and “Workplace Safety and Health (Occupational Safety and Health Administration

 (OSHA) & Mine Safety and Health Administration (MSHA))”.12

          51.      Littler publicly highlights and promotes its “robust platform and resources” that it

 provides its shareholders, associates, attorneys, principals, employees, and agents to serve clients and

 provide legal services.13 In fact, as described above, in rejoining Littler as a shareholder in July 2018,




 Mendelson is the world’s largest labor and employment law firm exclusively devoted to representing management.
 With over 980 attorneys and 57 offices throughout the U.S. and globally, Littler has extensive resources to address the
 needs of U.S.-based and multi-national clients from navigating domestic and international employment laws and labor
 relations issues to applying corporate policies worldwide. Established in 1942, the firm has litigated, mediated and
 negotiated some of the most influential employment law cases and labor contracts on record.”), accessible at
 https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-joanna-brooks-
 joins- (viewed Nov. 9, 2020), attached hereto and incorporated herein.
 12
    See, e.g., Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9,
 2020), attached hereto and incorporated herein.
 13
    See, e.g., Exhibit H (“Littler Adds Healthcare Industry Veteran William Vail”) (May 6, 2019) (referring to “Littler’s
 robust platform and resources”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-
 industry-veteran-william-vail (viewed Nov. 9, 2020); “Littler Adds Shareholder Jaime Laurent in Los Angeles” (Aug.
 20, 2018) (noting “the firm’s robust national and global platform and dedication to innovation in the delivery of legal
 services”), https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed
 Nov. 9, 2020); “Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”
 (June 17, 2013) (describing “Littler’s global platform, innovative resources and depth of our subject matter expertise”),
 accessible at https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-
 joanna-brooks-joins- (viewed Nov. 9, 2020).

                                                            18
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 22 of 86 PageID# 1684




 Defendant Gibbons expressly noted that he looked forward to “drawing on Littler’s robust platform

 and resources to serve clients.”14

         52.      Defendants Gibbons and Gokturk used the “robust platform and resources” of Littler

 to misappropriate and use CWC’s intellectual property and commit the unlawful acts described in

 this Complaint. For example, Defendants Gibbons and Gokturk used Littler resources in providing

 legal services and related services, including as their Littler computers, email addresses, telephones,

 text communications, the Littler IP address and other network resources, printers, staff resources,

 among other resources to create presentations and communicate with current and prospective Littler

 clients concerning the content of the CWC materials. Littler used CWC’s materials and information

 to profit and benefit from the provision of its legal business.

         53.      Defendant Littler initially selected, hired, and engaged former CWC staff members

 Gibbons and Gokturk to serve as a Littler shareholder and a Littler principal, respectively, as well as

 Littler agents and representatives in Littler’s legal business. Littler provided them with compensation

 for their services on behalf of Littler, including by providing terms and parameters to generate

 business and obtain profits for Littler. Littler retained the ability to discharge them.                       Littler

 established parameters for the delivery of Littler services, exercising control over their services

 consistent with Littler’s standards.

         54.      The infringement of CWC’s copyrighted materials and unlawful obtaining of CWC’s

 information by Littler shareholder Gibbons and Littler principal Gokturk was incident to the business

 of Littler in providing legal and related services.              The conduct was committed while Littler

 shareholder Gibbons and Littler Principal Gokturk were acting in their capacities as a shareholder



 14
    See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
 at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
 on April 5, 2020).

                                                          19
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 23 of 86 PageID# 1685




 and principal respectively, promoting Littler’s business with a view to further Littler’s interests, and

 during prospective and existing client solicitations, meetings and communications. This conduct

 further promoted Littler’s interests and profits as Littler clients were charged based on services

 provided using CWC’s information and copyrighted materials.

          55.      In particular, as further described in this Complaint, Defendants Gibbons and Gokturk

 engaged in this conduct while serving as a Littler shareholder and Littler principal respectively, and

 as Littler representatives and agents, and while providing legal and related services on behalf of

 Littler, promoting and pursuing the interests and profits of Littler, and using Littler’s platforms and

 resources to obtain, infringe, and use CWC’s information and copyrighted materials in the

 performance of duties directly related to (1) the practice areas of the Littler Defendants;15 (2) the

 business of Littler and legal services provided to prospective and current Littler clients; and (3) the

 areas in which Littler competes with CWC. Illustratively, and among the instances further described

 below, this includes (A) after being thwarted in his efforts to obtain intellectual property from the

 CWC Members-Only Site, Defendant Gibbons, acting in his capacity as a Littler shareholder and to

 generate profits for Littler, made a series of false and misleading statements to an organization that

 was both a Littler client and CWC member to obtain a user name and password for accessing the

 CWC Members-Only Site, which he in turn used to infringe and obtain CWC information and

 copyrighted materials unlawfully; (B) after fraudulently obtaining the credentials of another person

 to access the CWC Members-Only Site, Defendant Gibbons used the credentials to misappropriate



 15
    See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
 also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
 at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
 on April 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit G (Littler Bio for Chris
 Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020); Exhibit F
 (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-
 press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                             20
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 24 of 86 PageID# 1686




 more than 2,100 pages of CWC’s information and intellectual property that was infringed and

 unlawfully obtained and used for the benefit and profit of Littler; (C) Defendant Gibbons and

 Defendant Gokturk, using Littler resources, infringed CWC information and copyrighted materials

 relating to particular Littler presentations designed to communicate with prospective and current

 Littler clients; (D) Defendant Gibbons, using Littler resources, infringed and obtained CWC

 information and copyrighted materials relating to particular Littler publications designed to

 communicate with prospective and existing clients and generate business for Littler; (E) Defendant

 Gibbons and Defendant Gokturk disregarded, altered and removed the CWC copyright notices on

 CWC materials before using them for Littler; and (F) Defendant Gokturk engaged in copyright

 infringement of a 2017 CWC Pre-Existing Big Data Analytics Presentation by using it for a 2019

 Littler presentation for current prospective and current Littler clients and falsely represented Littler

 as the original author of content copied from the 2017 CWC Pre-Existing Big Data Analytics

 Presentation, and allowed other Littler shareholders, associates, attorneys and agents to use the

 infringed CWC material to advance the business interests of Defendant Littler.

            56.      One of the primary objectives of the unlawful conduct in this matter was to benefit

 Littler by generating additional profits, including under 17 U.S.C. § 504(a)(1).

            57.      Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

 downloaded, used, and/or infringed the CWC materials in his practice including to provide legal

 services to Littler clients, which Littler billed for, to present in Littler presentations to prospective

 and current Littler clients, and to create infringing derivative works.

            58.      Defendant Littler, with “the largest global employment and labor law practice,”16

 advises employers on how to implement safeguards to prevent and detect the misappropriation of



 16
      See note 11 (Littler publications making this statement), supra.

                                                               21
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 25 of 86 PageID# 1687




 intellectual property and information by new employees, and about the “legal risks” of hiring

 employees from competitors.17 Illustrating Littler’s subject matter expertise in this area, for example,

 Littler has warned that “companies should caution new employees to refrain from using their former

 employer’s information and not bring any such information with them.”18 Littler also has highlighted

 “the risks of hiring from competitors without a rigorous risk assessment and protocol for rejecting the

 use of a prior employer’s trade secrets,”19 guidance that applies to other forms of intellectual property

 and information. Littler further recommends that employers “[e]xamine hiring and on-boarding

 procedures to make sure that reasonable steps are being taken to avoid newly hired employees

 bringing trade secrets of a prior employer into the workplace or using them,”20 which also applies to

 other forms of intellectual property and proprietary information. Littler has advised that “Employers

 should also consider establishing procedures to monitor and regulate employee access privileges.”21

          59.      Defendant Littler failed to implement appropriate controls and reasonable safeguards

 including best practices for employers to avoid the recurring and voluminous misappropriation of

 intellectual property of CWC by Defendant Gibbons and Defendant Gokturk, along with possibly

 other employees, over a substantial period of time.



 17
    See Exhibit J (Littler Unfair Competition and Trade Secrets) (“When a company wants to hire an employee from a
 competitor, we can provide advice on the best approach so that a client can maximize legitimate competitive advantage
 and minimize litigation risk.”), accessible at https://www.littler.com/practice-areas/unfair-competition-and-trade-secrets
 (viewed on Nov. 9, 2020), attached hereto and incorporated herein; see also Exhibit J (Legal Risks of Hiring
 Competitors Employees, Littler Mendelson P.C. (April 25, 2019) (listing presenter Danielle L. Kitson), accessible at
 accessible at https://www.littler.com/people/danielle-l-kitson (viewed on Nov. 9, 2020).
 18
    See Exhibit J (Littler News & Analysis Insight, “How Not to Hire Employees from a Competitor,” (April 30, 2005),
 accessible at https://www.littler.com/publication-press/publication/how-not-hire-employees-competitor (viewed on
 Nov. 9, 2020).
 19
    See Exhibit J (Littler ASAP, “Court Finds Texas Company Stole Trade Secrets after Hiring Employee from
 Competitor” (May 30, 2012), accessible at https://www.littler.com/publication-press/publication/court-finds-texas-
 company-stole-trade-secrets-after-hiring-employee (viewed on Nov. 9, 2020).
 20
    See Exhibit J (Littler Insight, “Trade Secrets Finally Get Federal Law Protection, (May 2, 2016), accessible at
 https://www.littler.com/publication-press/publication/trade-secrets-finally-get-federal-law-protection (viewed on Nov.
 9, 2020).
 21
    See Exhibit J (Littler ASAP, “Recent Study Reveals Troubling Amount of Employee Misuse and Theft of Company
 Data” (March 19, 2013), accessible at https://www.littler.com/publication-press/publication/recent-study-reveals-
 troubling-amount-employee-misuse-and-theft (viewed on Nov. 9, 2020).

                                                            22
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 26 of 86 PageID# 1688




        60.     Notwithstanding Littler’s sophistication and self-described expertise in employment

 law, workplace privacy, and data security, Littler failed to prevent and permitted Defendant Gibbons

 for approximately seventeen (17) months to repeatedly access CWC’s secured computer systems

 without authorization and infringe its copyrighted works. In this case, Littler failed to implement

 appropriate safeguards and controls to detect, prevent and monitor the misappropriation of a

 voluminous amount of CWC’s intellectual property.

        61.     Defendant Littler’s disregard for CWC’s intellectual property fits a broader pattern of

 misappropriation of CWC’s information and materials by Littler and its shareholders, associates,

 attorneys, principals, employees, and agents. As further described below, in the course of reviewing

 the misconduct described in this Complaint, CWC discovered that Defendant Littler has also

 infringed other CWC intellectual property and proprietary content. As described below, the Littler

 misappropriation included copyright infringement of at least one CWC presentation by Defendants

 Littler and Gokturk to create an infringing presentation to promote Littler’s services to current and

 prospective Littler clients. Defendant Littler failed to prevent and allowed Defendant Gokturk to

 bring and use CWC materials and information to Littler and on the Littler platform and resources.

        62.     The scale and scope of the Littler infringement and misappropriation of CWC

 information and materials, along with the involvement by other Littler shareholders, associates,

 attorneys, principals, employees, and agents, and the amount and extent of Littler profits and damages

 to CWC will be fully determined at trial and following a full accounting.

        F.      Obtaining and Using CWC Information and Infringing CWC materials to
                Promote Littler’s Business Interests and Profits

        63.     As reflected on Exhibit A (List of CWC Information Obtained by the Littler IP

 Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons, using

 the Littler IP address, accessed, selected, obtained, viewed, downloaded, retained, printed, used,


                                                  23
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 27 of 86 PageID# 1689




 and/or infringed, related to the practice areas of Defendants Littler and Gibbons.22 Importantly, as

 only a few examples, the materials relate to Affirmative Action/OFCCP Compliance, Investigations,

 Discrimination and Harassment, Labor Management Relations, Workplace Policy Institute, and

 Government Contractors, which are practice areas of Defendants Littler and Gibbons, and they bill

 clients for services related to such practice areas.23

            64.       CWC is informed and believes and, based thereon, alleges, to be fully determined at

 trial, that Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained,

 viewed, downloaded, retained, printed, used, and/or infringed (including by creating derivative

 works) CWC’s information and copyrighted materials from the CWC Members-Only Site including

 in communications with prospective and existing Littler clients and other third parties, in providing

 legal services to Littler clients, and for use in his Littler office while serving as a Littler shareholder

 and to further Littler’s business interests.

            65.       Defendants Littler and Gibbons used the CWC information and copyrighted materials

 that he unlawfully obtained to provide oral and written legal services and work product to Littler

 clients. In doing so, Defendant Gibbons and Does 1-10 used the CWC information and copyrighted

 materials for the benefit of Littler. Defendant Littler billed clients for Defendant Gibbons’s legal

 services which used the CWC information and infringed CWC materials.

            66.       In using the CWC information and copyrighted materials in communications with

 clients, Defendants Littler and Gibbons sought to insulate these communications from further review

 under the attorney client privilege, work product doctrine and other legal protections. However, the

 Littler Defendants knew or should have known that any legal protections do not cover many, and




 22
      See Exhibit I; Exhibit E; see also Exhibit D.
 23
      See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020).

                                                                24
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 28 of 86 PageID# 1690




 likely all, of these communications and their efforts to insulate these communications would not be

 successful.

         G.       Littler Presentations Promoting Littler’s Business Interests and Profits

         67.      The Defendants obtained and infringed CWC’s information and materials which were

 used for Littler presentations to prospective and current Littler clients and to generate business for

 Littler. These presentations were made for and on behalf of Littler using Littler resources and

 branding materials.

         68.      As one example, in 2019 Defendants Littler and Gokturk infringed a CWC

 presentation entitled “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity

 Implications Of Automating Early Stage Recruitment” (presented on May 12, 2017) (“2017 CWC

 Pre-Existing Big Data Analytics Presentation”) (Copyright Registration No. TX0008882252), by

 copying, reproducing, and using the presentation and/or content within the presentation at Littler

 including for promotional purposes with prospective and current Littler clients and for the benefit and

 profit of Littler, as further described below.

         69.      Defendant Gibbons also presented at several Littler programs and forums and made

 corresponding downloads of related CWC information and materials to promote Littler’s business

 and practice to prospective and current Littler clients.

                  a.       Illustratively, among many other examples,24 on September 13, 2019,

 Defendants Littler and Defendant Gibbons gave a presentation on Defendant Littler’s behalf entitled




 24
   Several other examples are confirmed based on a comparison of the Littler speaking engagements for Defendant
 Gibbons with the CWC materials and information that were infringed and obtained through the Littler IP Address prior
 to the speaking engagements. Compare Exhibit D (listing Speaking Engagements), with Exhibit A (List of CWC
 Information Obtained by the Littler IP Address).

                                                          25
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 29 of 86 PageID# 1691




 “Government Contractor Update: What is going on at the OFCCP?” (“2019 Littler Government

 Contractor Update Presentation”), at the Indiana Industry Liaison Group.25

                  b.      In the weeks before the presentation, in addition to other materials listed on

 Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

 Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

 infringed several CWC information and copyrighted materials directly related to OFCCP and Federal

 Contractor matters and the specific topics he presented on, including:

      No.          Title of Copyrighted Work, Information and Number                    Access/Download
                                                                                              Date
      178         MEMBER FEEDBACK REQUESTED: OFCCP                                          09/06/19
                  Proposing Revisions to Its Regulations Governing E.O.
                  11246’s Religious Exemption To Increase Scope of
                  Exemption’s Coverage; Changes Are Unlikely To
                  Directly Impact CWC Members (No. 19-177)
      180         President Obama Issues Executive Order To Increase                         09/04/19
                  Minimum Wage for Employees of Federal Contractors
                  and Subcontractors (No. 14-048 )
      182         CWC’s Primer on Federal Contractor Obligations Under                       09/04/19
                  the McNamara-O’Hara Service Contract Act (No. 17-264)
      183         Federal Contractor Minimum Wage To Increase From                           09/04/19
                  $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                  187)
      193         MEMBER FEEDBACK REQUESTED: CWC’s                                           08/30/19
                  Extensive Compliance- Related Resource Materials and
                  Templates To Assist in Preparing for a Section 503
                  Focused Review (No. 19-090)
      195         MEMBER FEEDBACK REQUESTED: OFCCP                                           08/30/19
                  Proposing Revisions to Its Regulations Governing E.O.
                  11246’s Religious Exemption To Increase Scope of
                  Exemption’s Coverage; Changes Are Unlikely To
                  Directly Impact CWC Members (No. 19-177)
      198         New OFCCP Opinion Letter Says Federal Contractors                          08/27/19
                  Can Submit Pay Analysis Groupings for Review and
                  Agency Feedback (No. 19-152)




 25
   Exhibit M (Littler Presentation: “Government Contractor Update: What is going on at the OFCCP?”), attached
 hereto and incorporated herein.

                                                        26
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 30 of 86 PageID# 1692




     No.        Title of Copyrighted Work, Information and Number           Access/Download
                                                                                  Date
     199       CWC’s Written Comments to OMB Urge Rejection of                  08/27/19
               OFCCP’s Burdensome Proposed Changes to “Focused
               Review” Scheduling Letters (No. 19-158)
     200       OFCCP Publishes Compliance Assistance Materials                   08/27/19
               Promised Earlier This Year (No. 19-161)
     201       OFCCP Names Ombud, Marcus Stergio, Who Will Now                   08/27/19
               Design, Implement, and Execute Agency’s Previously
               Announced Ombud Service (No. 19-167)
     203       Illinois Is First State To Restrict the Use of Artificial         08/27/19
               Intelligence-Driven Video Interview Systems (No. 19-
               172)
     204       Reviewing Physical and Mental Job Requirements Under              08/20/19
               OFCCP’s Section 503 and Section 4212 Affirmative
               Action Program Requirements (No. 13-131)
     205       EEAC’s Checklist for Reviewing Physical and Mental                08/20/19
               Qualifications Under New Paragraph 22 of OFCCP’s
               Revised Scheduling Letter (No. 15-025)
     209       EEAC’s “OFCCP Compliance Primer” Series: Using Data               08/17/19
               Metrics for Evaluating Your Disability and Veterans AAP
               Obligations (No. 16-205)
     210       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/17/19
               6.4%, Down From 6.7% Last Year (No. 18-071)
     212       OFCCP Sets Revised Annual Veterans Hiring Benchmark               08/16/19
               of 7.0% (No. 15-079)
     213       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/16/19
               5.9%, Down From 6.4% Last Year (No. 19-064)
     232       OFCCP Gets Approval From OMB To Move Forward                      07/13/19
               With Changes to Functional Affirmative Action Program
               Designed To Increase Contractor Participation (No. 19-
               138)


        70.    As another example, on August 20, 2019 Defendants Littler and Gibbons gave a Littler

 presentation entitled “Government Contractor Update | An Energized OFCCP Changes Compliance

 Requirements and Enforcement Standards,” in Tysons Corner, Virginia.

               a.     In the weeks before the presentation, in addition to other materials listed on

 Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and




                                                27
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 31 of 86 PageID# 1693




 Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

 infringed CWC information and copyrighted materials directly related to OFCCP matters including :

      No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                    Date

      209       EEAC’s “OFCCP Compliance Primer” Series: Using Data                08/17/19
                Metrics for Evaluating Your Disability and Veterans AAP
                Obligations (No. 16-205)
      210       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/17/19
                6.4%, Down From 6.7% Last Year (No. 18-071)
      212       OFCCP Sets Revised Annual Veterans Hiring Benchmark                08/16/19
                of 7.0% (No. 15-079)
      213       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/16/19
                5.9%, Down From 6.4% Last Year (No. 19-064)
      215       OFCCP’s New Federal Contract Compliance Manual Sets                07/19/19
                Agency Protocol for Conducting Individual Discrimination
                Complaint Investigations (No. 14-018)
      217       OFCCP Litigation Watch: EEOC and OFCCP Enter Into                  07/19/19
                Rare “Joint” Conciliation Agreement with Federal
                Contractor Asbestos Specialists (No. 16-126)
      218       OFCCP’s Decision To Begin Publishing Complaint                     07/19/19
                Investigation Financial Settlements Sheds Light on a Little
                Known Area of Agency Enforcement (No. 19-034)
      219       OFCCP’s Final Jobs for Veterans Act (JVA) Regulations              07/17/19
                Respond to Concerns Expressed By EEAC About Potential
                Burden, Will Give Contractors Welcome Flexibility in
                Complying (No. 07-169)
      220       OFCCP Posts FAQ Announcing That Enforcement of New                 07/17/19
                JVA Self- ID Requirements Will Be Delayed Until JVA
                Reporting Requirements Are Finalized (No. 08-001)
      221       Atypical Selection Practices and Compliance With                   07/17/19
                OFCCP’s Mandatory Job Listing Rule (No. 12-148)
      222       Atypical Selection Practices and Compliance With                   07/17/19
                OFCCP’s Mandatory Job Listing Rule (No. 12-148)

        71.     Other examples involving Littler presentations include the following:

                a.     On June 7, 2019, Defendant Gibbons gave a Littler presentation entitled

 “Attention Government Contractors: OFCCP Update,” at the 2019 Mid-Atlantic Employer

 Conference, in Bethesda, MD.




                                                  28
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 32 of 86 PageID# 1694




                       (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed several CWC information and copyrighted materials directly related to OFCCP

 matters including:

      No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                    Date

      269       EEAC’s Guide to OFCCP Notice Posting Requirements                 05/23/19
                (No. 16-109)
      273       CWC’s Guide To Maintaining an OFCCP-Compliant                     05/23/19
                Online “Careers Site” (No. 18-162)
      274       MEMBER FEEDBACK REQUESTED: OFCCP Issues                         05/23/19 and
      and       Promised Guidance on Compliance Checks by Way of                  05/22/19
      278       Frequently Asked Questions (No. 19-101)
      276       EEAC’s Updated Guide to OFCCP-Enforced Contract                   05/22/19
                Clause Requirements (No. 15-235)
      277       EEAC’s “OFCCP Compliance Primer” Series: Using Data               05/22/19
                Metrics for Evaluating Your Disability and Veterans AAP
                Obligations (No. 16-205)
      281       MEMBER FEEDBACK REQUESTED: OFCCP Seeking                          05/10/19
                Formal Approval of Revisions to Its Functional
                Affirmative Action Program (FAAP) (No. 19-093)

               b.      On June 6, 2019, Defendant Gibbons gave a Littler presentation entitled

 “Attention Government Contractors: OFCCP Policy Changes,” at the 2019 Contract Security

 Washington Summit, in Washington, DC.

                       (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed several CWC information and copyrighted materials related to OFCCP matters

 including:




                                                 29
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 33 of 86 PageID# 1695




       No.              Title of Copyrighted Work, Information and               Access/Download
                                          Number                                       Date

       269           EEAC’s Guide to OFCCP Notice Posting                             05/23/19
                     Requirements (No. 16-109)
       273           CWC’s Guide To Maintaining an OFCCP-Compliant                    05/23/19
                     Online “Careers Site” (No. 18-162)
       274           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/23/19
       and           Issues Promised Guidance on Compliance Checks by                   and
       278           Way of Frequently Asked Questions (No. 19-101)                   05/22/19
       276           EEAC’s Updated Guide to OFCCP-Enforced Contract                  05/22/19
                     Clause Requirements (No. 15-235)
       277           EEAC’s “OFCCP Compliance Primer” Series: Using                   05/22/19
                     Data Metrics for Evaluating Your Disability and
                     Veterans AAP Obligations (No. 16-205)
       281           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/10/19
                     Seeking Formal Approval of Revisions to Its
                     Functional Affirmative Action Program (FAAP) (No.
                     19-093)


                c.       On May 9, 2019, Defendant Gibbons gave a Littler presentation entitled “Help

 Wanted: How Artificial Intelligence and Technology Are Changing Talent Acquisition Compliance,”

 at the 2019 Executive Employer Conference in Phoenix, Arizona.

                         (i)    Prior to the presentation, in addition to other materials listed on Exhibit

 A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and Gibbons,

 using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed

 several CWC information and copyrighted material related to OFCCP matters including: “Big Data”

 Analytics and Its EEO Implications for Employment Practices (No. 16-257) (access/download date

 03/08/19).

                d.       On May 8, 2019, Defendant Gibbons gave a Littler presentation entitled

 “Federal Contractor Roundtable,” at the 2019 Littler Executive Employer Conference, in Phoenix,

 Arizona.




                                                    30
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 34 of 86 PageID# 1696




                        (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed CWC information and copyrighted material related to Federal Contractor matters

 including:

        No.              Title of Copyrighted Work, Information and           Access/Download
                                           Number                                   Date

        297           Labor Department Issues Final Rule Requiring                 04/23/19
                      Covered Federal Contractors To Provide Employees
                      With up to 56 Hours of Paid Sick Leave Annually
                      (No. 16-201)
        301           Federal Contractor Minimum Wage To Increase From             04/23/19
                      $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                      187)


               e.       On April 9, 2019, Defendant Gibbons gave a Littler presentation entitled “The

 Latest Developments in Federal Labor Policy: A Workplace Policy Institute Briefing.”

                        (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed several CWC information and copyrighted material related to Federal Labor Policy

 matters including:

        No.              Title of Copyrighted Work, Information and           Access/Download
                                           Number                                   Date

        341           EEOC Plans To Open 2018 EEO-1 Filing Season                  03/16/19
                      Next Week, Even as What Happens Next Is Up in Air
                      After Federal Court Orders Reinstatement of
                      Expanded Obama-Era Revisions (No. 19-054)
        353           EEOC’s Proposed Changes to EEO-1 To Add                      03/06/19
        and           Collection of Pay Data Get Final Approval; Filing               and
        355           Deadline for New Report Is March 31,2018 (No. 16-             3/05/19
                      196)

                                                  31
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 35 of 86 PageID# 1697




        No.             Title of Copyrighted Work, Information and            Access/Download
                                          Number                                    Date

        356          OMB Suspends Pay Data Provisions of Expanded                 03/05/19
                     EEO-1 Report, Effectively Reinstating Old Report
                     for 2017 Reporting Cycle; Forms Must Be Submitted
                     by March 31, 2018 (No. 17-182)
        357          Employee Advocacy Groups Sue OMB in Attempt                  03/05/19
                     To Get Order Reinstating Expanded EEO-1 Report
                     (No. 17-248)


               f.      On March 20, 2019, Defendant Gibbons gave a Littler presentation entitled

 “Preparing for an Increase in OFCCP Audit Activity: CSALs, Focused Reviews, VERPs, and More.”

                       (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed several CWC information and copyrighted material related to OFCCP Audit matters

 including:

         No.            Title of Copyrighted Work, Information and           Access/Download
                                          Number                                   Date

         344          A Recommended Process for Auditing Your                     03/08/19
                      Company’s Compliance With OFCCP’s Internet
                      Applicant Rule (No. 10-162)
         368          Most Recent OFCCP Financial Settlements                     03/04/19
                      Continue To Wrap Up Years-Old Audits (No. 18-
                      168)
         369          OFCCP Financial Settlement Update: Focus                    03/04/19
                      Continues To Be on Disposal of “Aged” Audits
                      (No. 18-239)
         370          OFCCP’s FY 2018 Enforcement Numbers Show                    03/04/19
                      Completed Audits Dropped by One-Third From
                      Previous Year (No. 19-002)




                                                 32
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 36 of 86 PageID# 1698




               g.      On March 19, 2019, Defendant Gibbons gave a Littler presentation entitled

 “Understanding the Impact of OFCCP’s Recent Policy Changes on Federal Contractors Association

 of Builders and Contractors Webinar.”

                       (i)    In the weeks before the presentation, in addition to other materials

 listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

 and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

 and/or infringed several CWC information and copyrighted materials related to OFCCP matters

 including:

        No.             Title of Copyrighted Work, Information and            Access/Download
                                          Number                                    Date

        332          Department of Labor Finalizes New Rule Requiring             03/18/19
                     Federal Contractors To Inform Employees of Their
                     Union Organizing Rights (No. 10-093)
        333          EEAC’s Updated Guide to OFCCP-Enforced                       03/18/19
                     Contract Clause Requirements (No. 14-155)
        338          OFCCP Issues New “Section 503 Checklist”                     03/16/19
                     Designed To Assist Contractors in Assessing
                     Compliance With Agency’s Revised Disability
                     Regulations (No. 15-170)
        342          OFCCP’s Final “Internet Applicant” Regulation                03/08/19
                     Establishes Compliance Framework for Federal
                     Contractors’ Electronic Recruitment and Selection
                     Practices (No. 05-227)
        364          OFCCP Issues New “Section 503 Checklist”                     03/04/19
                     Designed To Assist Contractors in Assessing
                     Compliance With Agency’s Revised Disability
                     Regulations (No. 15-170)
        389          New OFCCP Directive Signals Agency’s Intent To               02/25/19
                     Implement Voluntary Compliance Program for
                     “High-Performing” Contractors (No. 19-039)
        390          EEAC’s Updated Guide to OFCCP-Enforced                       02/21/19
                     Contract Clause Requirements (No. 14-155)
        391          OFCCP Gets Approval To Use New Scheduling                    02/08/19
                     Letter Identifying Contractors for Section 503
                     “Focused Reviews” (No. 18-248)




                                                 33
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 37 of 86 PageID# 1699




            H.      Littler Publications Promoting Littler’s Business Interests and Profits

            72.     The CWC information and copyrighted materials that Defendants Littler and Gibbons

 accessed, selected, obtained, viewed, downloaded, used, and/or infringed, while using the Littler IP

 address, also related to particular Littler publications designed to communicate with prospective and

 current Littler clients.26 For example, Defendant Gibbons published articles, promoted on the Littler

 website and using Littler publications (such as Littler ASAP and Littler Podcast),27 and made

 corresponding downloads of related CWC information and materials to promote Littler’s business

 and practice to prospective and current Littler clients:

                    a.     As one example among many others, on July 2, 2019, Defendant Littler

 published a Littler ASAP publication authored by Defendant Gibbons, entitled “EEOC Provides

 Additional Guidance on EEO-1 Component 2 Information.”

                           (i)     In the weeks before the publication, in addition to other materials listed

 on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

 Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

 infringed several CWC information and copyrighted materials related to EEO-1 Component 2 matters

 including:

      No.         Title of Copyrighted Work, Information and Number                     Access/Download
                                                                                              Date

      246         EEOC Advises Court Overseeing EEO-1 “Component 2”                           06/26/19
                  Litigation That Online Filing System May Not Be Fully
                  Operational Until Mid-August, Despite September 30,
                  2019 Filing Deadline (No. 19-126)




 26
    Numerous other examples are confirmed based on a comparison of the Littler publications for Defendant Gibbons
 with the CWC materials and information that were infringed and obtained through the Littler IP Address. Compare
 Exhibit E (listing Publications & Press of shareholder Gibbons) with Exhibit A (List of CWC Information Obtained by
 the Littler IP Address).
 27
    Exhibit E (listing Publications & Press of shareholder Gibbons).

                                                         34
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 38 of 86 PageID# 1700




      No.         Title of Copyrighted Work, Information and Number                           Access/Download
                                                                                                    Date

      256,        CWC’s Tips for Collecting EEO-1 “Component 2” Data                               06/12/19,
      264,        (No. 19-116)                                                                   06/10/19, and
      and                                                                                          06/07/19
      266




            I.      Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                    Misleading Statements and Ask Others to Engage in Copyright Infringement and
                    Violations of Law and the CWC Restrictions to the Members-Only Site

            73.     Defendant Gibbons was directly engaged in infringing and obtaining a substantial

 amount of CWC’s information and copyrighted materials from the CWC Members-Only Site for the

 benefit and profit of Defendant Littler.28

            74.     Shortly after rejoining Littler, and beginning at a time unknown and at least by

 September 2018, Defendant Gibbons willfully persisted in making a series of requests for, and

 attempted to access and obtain, and induce others to provide and engage in the infringement CWC

 Members-Only Site materials.

            75.     For example, on Tuesday, September 4, 2018, Defendant Gibbons used his Littler

 email address (LGibbons@littler.com) to send an email to an attorney working on behalf of CWC,

 asking if he could access a specific 50-state affirmative action policy survey.

            76.     This request for information from the CWC Members-Only Site related directly to the

 practice areas of Defendants Littler and Gibbons,29 and the legal services business of Littler.




 28
    As noted, the identity and extent of the involvement of DOE Defendants 1 to 10 remains pending confirmation.
 29
    See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
 also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
 https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                             35
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 39 of 86 PageID# 1701




        77.    No response was given to Defendant Gibbons’s request for CWC intellectual property.

 The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions

 or engage in copyright infringement or other violations of law. Defendant Gibbons was familiar with

 these restrictions as a former CWC Assistant General Counsel.

        78.    On Friday, September 7, 2018, Defendant Gibbons, using the Littler IP address,

 attempted twice to access member-restricted content. The documents were two CWC Memoranda:

 (1) “OFCCP Mails First Round of FY 2018 ‘Advance Notice’ Letters; Agency Will Offer Technical

 Assistance Before Sending Scheduling Letters to the 1,000 Contractor Establishments Flagged for an

 Audit” (Memo No. 18-026), and (2) “New OFCCP Directive Aims To Resurrect Recognition of

 Exemplary Contractor Programs” (Memo No. 18-184). Access was denied. Member credentials

 were required to access, obtain, download, and use these restricted memoranda. Defendant Gibbons

 was familiar with these restrictions as a former CWC Assistant General Counsel.

        79.    Later that day, Defendant Gibbons, using Littler resources, sent a text message to an

 attorney at CWC asking for the first of the two copyrighted memoranda noted above. Defendant

 Gibbons asked: “Can you send me memo 18-026?”

        80.    Defendant Gibbons was expressly asking the attorney at CWC to at best make an

 exception to, and at worst violate, CWC restrictions on access to CWC’s member-restricted content.

 Defendant Gibbons was aware that reproducing and distributing CWC copyrighted information to a

 Non-Member or to a law firm was not in conformance with CWC’s policies. Defendant Gibbons was

 familiar with these restrictions as a former CWC Assistant General Counsel.

        81.    Defendant Gibbons knew that the person he asked to send the memo was not

 authorized and would not be authorized by CWC to do so.




                                                 36
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 40 of 86 PageID# 1702




        82.     No response was given to Defendant Gibbons’s request for CWC intellectual property.

 The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions

 or engage in copyright infringement or other violations of law.

        83.     On Tuesday, November 13, 2018, Defendant Gibbons, using Littler resources, sent a

 text message to an attorney at CWC requesting a different member-restricted CWC memorandum, as

 reproduced below:


           Defendant Gibbons            “Can you track down a memo for me? I don’t ask for
                                        much.”


           CWC Attorney                 “Hey Lance. Happy to help you out of course … but can’t
                                        send a memo. What are you looking for?”


           Defendant Gibbons            “Killing me. I wanted the memo that we wrote that talked
                                        about steps to audit your AAP in preparation for a new plan
                                        year.”


           CWC Attorney                 [No response.]


           Defendant Gibbons            “Don’t worry about it. Don’t want to get anyone in
                                        trouble.”


        84.     Once again, the recipient of Defendant Gibbons’s request was unwilling to violate

 established CWC restrictions or engage in copyright infringement or other violations of law.

        85.     In contrast, Defendant Gibbons, while using Littler resources and acting to promote

 the interests of Littler, showed no reluctance to ask someone else to violate the CWC restrictions and

 to engage in copyright infringement. Defendant Gibbons was familiar with the restrictions as a

 former CWC Assistant General Counsel.

        86.     While Defendant Gibbons was initially unable to obtain the CWC intellectual property

 he requested from the CWC Members-Only Site, by asking a CWC staff member to violate CWC

                                                  37
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 41 of 86 PageID# 1703




 restrictions, Defendant Gibbons willfully persisted in his efforts to infringe and unlawfully obtain

 CWC information and materials.

          87.    After Defendant Gibbons was unsuccessful in inducing others to violate the Copyright

 Act and the restrictions to the CWC Members-Only Site, he pursued other avenues to obtain the

 intellectual property of CWC.

          88.    On Wednesday, November 14, 2020, Defendant Gibbons, again using Littler

 resources, attempted to access CWC copyright-protected memoranda. Access was not allowed.

 Defendant Gibbons was redirected to the Login Page. Without member credentials, Defendant

 Gibbons was unable to access the intellectual property on the CWC Members-Only Site. Defendant

 Gibbons was familiar with these restrictions as a former CWC Assistant General Counsel.

          J.     Willfully Pursuing Other Avenues to Obtain Information and Infringe
                 Intellectual Property on the CWC Members-Only Site

          89.    After being denied access to the CWC Members-Only Site, Defendant Gibbons

 contacted an employee of a company that had been a long-standing CWC member (referred to as

 “Company A Employee”). Defendant Gibbons had known the Company A Employee for several

 years.

          90.    Defendant Gibbons, using Littler resources, made false and misleading statements to

 obtain the login credentials of the Company A Employee. Defendant Gibbons claimed that he needed

 the credentials of Company A Employee to access and download only a particular CWC

 memorandum to assist the Company A Employee. Defendant Gibbons’s request for the credentials

 was made in his capacity as a Littler shareholder and to generate profits for Littler. In fact, as reflected

 on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendant Gibbons used

 the fraudulently obtained credentials to access, select, obtain, view, download, use, and/or infringe a




                                                     38
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 42 of 86 PageID# 1704




 voluminous amount of CWC information and copyrighted materials for the benefit and profit of

 Littler.

            91.   As noted, as a former CWC staff member, Defendant Gibbons was familiar with the

 CWC restrictions which prohibited Non-Members and law firms from accessing the CWC Members-

 Only Site. For example, as a former CWC staff member, Defendant Gibbons was familiar with EEAC

 and CWC’s practice of marking EEAC and CWC materials with copyright notices. Defendant

 Gibbons had drafted CWC materials that bore these copyright notices.

            92.   Defendant Gibbons’s other efforts to obtain intellectual property from the CWC

 Members-Only Site had been thwarted. Given his continuing objective to obtain access, Defendant

 Gibbons demonstrated no reluctance in asking the Company A Employee to violate the CWC

 restrictions on access to intellectual property on the CWC Members-Only Site.

            93.   Relying on the fraudulent representations of Defendant Gibbons, the Company A

 Employee provided the credentials to Defendant Gibbons for the CWC Members-Only Site.

            94.   No CWC member employee may share access credentials with any non-members,

 including employees of law firms, and law firms are not eligible for membership in CWC.

            95.   On November 16, 2018, Defendant Gibbons, using the Littler IP address, used the

 login credentials of the Company A Employee to connect to the CWC Members-Only Site. During

 the next 22 minutes, Defendant Gibbons, using the Littler IP address, accessed, selected, obtained,

 viewed, downloaded, used, and/or infringed six copyright-protected and member-restricted

 documents.

            96.   In fact, this was only the beginning of the infringement and obtaining of CWC

 information. During the 489 days of the period of infringement and obtaining CWC information,

 from November 16, 2018 to March 18, 2020, the Littler IP address was used to access, select, obtain,



                                                 39
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 43 of 86 PageID# 1705




 view, download, use, and/or infringe information and copyrighted materials from the CWC Members-

 Only Site approximately four hundred forty-two (442) times. The CWC materials Defendant Gibbons

 accessed, selected, obtained, viewed, downloaded, used, and/or infringed beginning on November

 16, 2018 through March 18, 2020 related directly to (1) the practice areas of Defendants Littler and

 Gibbons;30 (2) the business of Littler and legal services provided to prospective and current Littler

 clients; and (3) the areas in which Littler competes with CWC.

          97.      For example, Defendants Littler and Gibbons, using Littler resources, accessed,

 selected, obtained, viewed, downloaded, used, and/or infringed CWC materials and information from

 the CWC Members-Only Site as follows:

                                 Total CWC Information Obtained and/or Infringed
                                        by the Littler IP Address By Month

                            No.                             Month                        Totals (Approx.)

                             1                          Nov. 2018                                   9
                             2                          Dec. 2018                                   5
                             3                          Jan. 2019                                  12
                             4                          Feb. 2019                                  22
                             5                         March 2019                                  56
                             6                         April 2019                                  40
                             7                          May 2019                                   16
                             8                          June 2019                                  23
                             9                          July 2019                                  29
                            10                          Aug. 2019                                  24
                            11                         Sept. 2019                                  31
                            12                          Oct. 2019                                  13
                            13                          Nov. 2019                                  52
                            14                          Dec. 2019                                   9
                            15                          Jan. 2020                                  34
                            16                          Feb. 2020                                  39
                            17                        Mar. 1-18, 2020                              12


 30
    See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
 also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
 https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                             40
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 44 of 86 PageID# 1706




         98.      On a number of occasions, Defendants Littler and Gibbons, using the Littler IP

 address, logged into the CWC Members-Only Site to access, obtain, download, infringe and use the

 same CWC Title on more than one occasion.                       For example, Exhibit B (CWC Copyright

 Registrations), and Exhibit N (CWC Information Obtained And/Or Infringed By The Littler IP

 Address on More Than One Occasion), identify approximately ninety-six (96) registered CWC works

 that were downloaded, obtained and infringed on more than one occasion.

         99.      Defendant Gibbons’s use of the CWC Members-Only Site to select, obtain, view,

 download, retain, print, use, and/or infringe (including creating derivative works of) CWC

 information and materials related directly to the practice areas of Defendants Littler and Gibbons.31

 For example, some of the listed practice areas for Defendant Gibbons include OFCCP matters

 (including desk audit submissions, on-site audits, responding to requests and negotiating resolutions),

 compliance with the National Labor Relations Act (NLRA), “all workplace compliance requirements

 applicable to federal government contractors,” analyses of compensation data, “statistical disparity

 analyses for reductions in force,” training concerning government contractor obligations,

 “[d]eveloping and implementing compliant diversity and inclusion programs.”

         K.       False and Misleading Statements, Deceit and Concealment to Obtain CWC’s
                  Intellectual Property

         100.     As part of the unlawful conduct in this matter, Defendant Gibbons made a series of

 false and misleading statements to infringe and obtain CWC information and copyrighted materials

 unlawfully.




 31
   See Exhibit I (Littler Practices); see also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”)
 (summarizing practice areas); Exhibit E (summarizing practice areas of Shareholder Lance E. Gibbons).

                                                          41
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 45 of 86 PageID# 1707




          101.   The Login process for the CWC Members-Only Site requires the member to “login

 with your CWC account.” On the Login Page, the member enters his or her user name and password

 (not the account of another member or member account holder). Only CWC members have access

 to Members-Only content. For visitors who are not members, the Login Page provides information

 about how to become a member. The Login Page, accessible from the Sign In Tab, is reproduced

 below.




          102.   After making fraudulent statements to obtain the login credentials of the Company A

 Employee (as described below), during the login process, Defendant Gibbons falsely represented that

 he had a CWC member account, that he was the account holder, and that he was entitled to access the

 CWC Members-Only Site.

          103.   Defendant Gibbons concealed his true identity in accessing the CWC account. As a

 former CWC staff member, Defendant Gibbons was aware that (1) only members could access

                                                 42
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 46 of 86 PageID# 1708




 CWC’s member-restricted content; (2) Defendant Gibbons was not a member and was ineligible to

 become a member based on his work as a shareholder and attorney at the Littler law firm; and (3)

 Defendant Littler as a law firm was ineligible to be a CWC member.

            104.   Having authored a number of CWC memoranda during his tenure as a CWC Assistant

 General Counsel, Defendant Gibbons was further aware that each CWC memorandum contained a

 CWC copyright notice noting that all rights were reserved to CWC and no part of the memorandum

 could “be reproduced without permission of CWC.”

            105.   Additionally, for each CWC memorandum that Defendant Gibbons infringed and

 unlawfully obtained from the CWC Members-Only Site as a Littler shareholder, he was further aware

 that each memorandum contained a CWC copyright notice noting that all rights were reserved to

 CWC and no part of the memorandum could “be reproduced without permission of CWC.”

            106.   CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, Defendant Gibbons used and benefitted from the CWC information and copyrighted materials

 concealed from third parties, including Littler clients, that the information was infringed and obtained

 by fraud and unlawful conduct and represented the information as Littler’s.

            107.   The multiple false and misleading statements that Defendant Gibbons made to obtain

 the CWC information and materials further reflects his intent to violate the Counts in this Complaint

 and demonstrates his commitment to engage in willful infringement and to promote the interests of

 Littler.

            108.   Based on the frequency of Defendant Gibbons’s unauthorized access from Littler’s IP

 address, and the quantity of CWC materials downloaded to and using Littler’s computer and network

 resources, Defendant Littler was or should have been aware of Defendant Gibbons’s conduct.




                                                    43
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 47 of 86 PageID# 1709




         L.       Password Changes

         109.     Since November 2018, the password for the Company A Employee credentials used

 by Defendant Gibbons changed three times: (1) June 5, 2019, (2) September 27, 2019, and (3)

 February 19, 2020.

         110.     Each time the password was changed, Defendant Gibbons made fraudulent

 representations to the Company A Employee to request and obtain the new password. For example,

 Defendant Gibbons claimed that he solely needed the new password to access and download a

 particular CWC memorandum to assist the Company A Employee when in fact he accessed, selected,

 obtained, viewed, downloaded, used, and/or infringed many more CWC copyright-protected

 memoranda and continued to do so for months after his request for the new password and until the

 next password change. Each request for the credentials after the password was changed was made in

 Defendant Gibbons’s capacity as a Littler shareholder and to promote the interests of and generate

 profits for Littler.

         111.     Each time Defendant Gibbons requested the new password he concealed from the

 Company A Employee that he in fact had been using the prior credentials before the password change

 to download a substantial amount of CWC intellectual property. For example, during the period from

 November 16, 2018 through May 23, 2019, Defendants Littler and Gibbons, using the Littler IP

 address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed approximately 160

 CWC materials from the CWC Members-Only Site.

         112.     Defendant Gibbons also concealed from the Company A Employee that he would in

 fact use the credentials to continue to download a substantial amount of CWC intellectual property.

         113.     As Defendant Gibbons was aware, the Company A Employee in fact lacked

 authorization to provide the credentials to allow him to access and obtain CWC’s member-restricted

 intellectual property. Defendant Gibbons was aware that (1) only members could access the CWC
                                                 44
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 48 of 86 PageID# 1710




 Members-Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a

 member based on his work as a shareholder and attorney at the Littler law firm; and (3) Defendant

 Littler as a law firm was ineligible to be a CWC member.

          114.     Having authored a number of CWC Memos-Online during his tenure as a CWC

 Assistant General Counsel, and having infringed and unlawfully obtained CWC memoranda and

 other proprietary and member-restricted content as a Littler shareholder, Defendant Gibbons was

 further aware that each CWC memorandum contained a CWC copyright notice noting that all rights

 were reserved to CWC and no part of the memorandum could “be reproduced without permission of

 CWC.”

          115.     Defendants Littler and Gibbons accessed, obtained, downloaded and used CWC

 memoranda in (1) the practice areas of Defendants Littler and Gibbons;32 (2) the business of Littler

 and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

 competes with CWC; or (4) for any other purpose.

          116.     By using the credentials of someone else, Defendant Gibbons sought to conceal that

 he in fact was initiating and downloading a substantial amount of CWC intellectual property from the

 CWC Members-Only Site. Defendant Gibbons understood that his downloads would point to the

 user credentials that he was using. Defendant Gibbons hoped to conceal the fact that he was the one

 who was initiating and directing the access to obtain the CWC intellectual property.




 32
    See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
 also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
 https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                             45
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 49 of 86 PageID# 1711




         117.   To bypass these restrictions, Defendant Gibbons devised a fraud scheme to obtain the

 credentials which he used to unlawfully infringe and obtain a substantial amount of CWC intellectual

 property for approximately seventeen (17) months.

         118.   Defendant Gibbons engaged in fraud, deceit and concealment in order to obtain the

 new password to gain access to the restricted materials on the CWC Members-Only Site. Defendant

 Gibbons was aware that (1) only members could access the CWC’s member-restricted content; (2)

 Defendant Gibbons was not a member and was ineligible to become a member based on his work as

 a shareholder and attorney at the Littler law firm; and (3) Defendant Littler as a law firm was

 ineligible to be a CWC member.

                1.     Password Change: June 5, 2019

         119.   On June 5, 2019, the Company A Employee initiated a password change.

         120.   On June 6, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully tried

 to access the Login Page to gain access to restricted content on the CWC Members-Only Site.

 Because a password change had been made the day before, Defendant Gibbons was unable to access

 the restricted content on the CWC Members-Only Site.

         121.   Defendant Gibbons contacted the Company A Employee and told the employee that

 he was unable to access the restricted content on the CWC Members-Only Site. Defendant Gibbons

 fraudulently stated that he needed to get access to a particular CWC memorandum to assist the

 Company A Employee. Defendant Gibbons concealed that he would continue to use the credentials

 to continue to access a substantial amount of CWC intellectual property. Defendant Gibbons’s

 request for the new password was made in his capacity as a Littler shareholder and to generate profits

 for Littler.

         122.   Relying on the fraudulent representations of Defendant Gibbons, the Company A

 Employee provided the new password to Defendant Gibbons .
                                                  46
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 50 of 86 PageID# 1712




        123.    On June 7, 2019, with the new password, Defendant Gibbons accessed the CWC

 Members-Only Site and selected, obtained, viewed, downloaded, used, and/or infringed one CWC

 copyright-protected memorandum.

        124.    Defendant Gibbons continued to use the fraudulently obtained credentials to download

 more CWC copyright-protected memoranda. For example, from June 9, 2019 to June 26, 2019,

 Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded,

 used, and/or infringed approximately twenty-one member-restricted memoranda from the CWC

 Members-Only Site. Defendant Gibbons continued to access and download additional memoranda

 from the restricted portions of CWC Members-Only Site for additional months before the next

 password change on September 27, 2019.

                2.      Password Change: September 27, 2019

        125.    On September 27, 2019, the Company A Employee initiated a password change for

 the CWC Members-Only Site.

        126.    On October 8, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully

 tried to access the Login Page of the CWC Members-Only Site. Because a password change had

 been previously made, Defendant Gibbons was unable to access the CWC Members-Only Site.

        127.    Defendant Gibbons contacted the Company A Employee and told the employee that

 he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently represented

 that he needed to access to a particular CWC memorandum to assist the Company A Employee.

 Defendant Gibbons concealed that he would continue to use the credentials to access a substantial

 amount of CWC intellectual property. Defendant Gibbons’s request for the new password was made

 in his capacity as a Littler shareholder and to generate profits for Littler

        128.    Relying on the fraudulent representations of Defendant Gibbons, the Company A

 Employee provided the new password to Defendant Gibbons.
                                                    47
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 51 of 86 PageID# 1713




        129.   On October 15, 2019, with the new password, Defendant Gibbons accessed the CWC

 Members-Only Site and selected, obtained, viewed, downloaded, used, and infringed six CWC

 copyright-protected memoranda.

        130.   Defendant Gibbons continued to use the credentials to download more CWC

 copyright-protected memoranda. For example, during October 18, 2019 through February 13, 2020,

 Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

 downloaded, used, and infringed approximately 118 memoranda from the CWC Members-Only Site.

 Defendant Gibbons continued to access and download additional memoranda from the CWC

 Members-Only Site for additional months before the next password change on February 19, 2020.

               3.      Password Change: February 19, 2020

        131.   On February 18, 2020, certain users of CWC’s website, including the Company A

 Employee, received a notification to update their CWC website passwords. The notification also

 stated: “Remember to never share your username and password with anyone outside or even within

 your organization. If any of your coworkers need access to our members-only content, it’s easy for

 them to setup a new account….”

        132.   On February 19, 2020, Defendant Gibbons used the Littler IP address and

 unsuccessfully attempted to access the CWC Members-Only Site. Because a required password reset

 was imposed on February 18, 2020 and the Company A Employee had not reset their password,

 Defendant Gibbons was unable to access the CWC Members-Only Site

        133.   Defendant Gibbons contacted the Company A Employee and told the employee that

 he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently stated that

 he needed to get access to a particular CWC memorandum. Defendant Gibbons concealed that he

 would use the credentials to continue to access a substantial amount of CWC intellectual property.



                                                 48
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 52 of 86 PageID# 1714




 Defendant Gibbons’s request for the new password was made in his capacity as a Littler shareholder

 and to generate profits for Littler.

         134.    After Defendant Gibbons contacted the Company A Employee, and relying on the

 fraudulent representations of Defendant Gibbons, the employee used the employee’s credentials to

 access the CWC Members-Only Site and reset the password. The Company A Employee then

 provided the new password to Defendant Gibbons.

         135.    With the new password, Defendant Gibbons accessed the CWC Members-Only Site

 and selected, obtained, viewed, downloaded, used, and infringed nine CWC copyright-protected

 memoranda on February 19, 2020.

         136.    Defendant Gibbons continued to use the credentials to download more CWC

 copyright-protected memoranda. For example, on February 20, 2020 through February 28, 2020,

 Defendant Gibbons used the Littler IP address to access and download 25 additional memoranda from

 the CWC Members-Only Site. Defendant Gibbons continued to access and download additional

 memoranda from the CWC Members-Only Site through March 18, 2020.

         M.      Infringement Committed Willfully and with Intent to Engage in Other Unlawful
                 Activity

         137.    The acts of infringement of the copyrighted works listed in Exhibits A (List of CWC

 Information Obtained by the Littler IP Address) and B (List of CWC’s registered works) were

 committed willfully by Defendants Littler and Gibbons under 17 U.S.C. § 504(c)(2). This same

 conduct was also committed with the intent to engage in the unlawful activity described in the

 Complaint.

         138.    As a former CWC staff member and Assistant General Counsel, Defendant Gibbons

 was aware that accessing, selecting, obtaining, viewing, downloading, retaining, printing, using,

 infringing (including creating derivative works of) the materials from the CWC Members-Only Site


                                                 49
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 53 of 86 PageID# 1715




 was against CWC’s policies, and constituted copyright infringement. For example, Defendant

 Gibbons was aware that (1) only members could access restricted content on the CWC Members-

 Only Site; (2) Defendant Gibbons was not an employee of a CWC member employer and was

 ineligible to become one based on his work as a shareholder and attorney at the Littler law firm; and

 (3) Defendant Littler as a law firm was ineligible to be a CWC member.

        139.    Having authored a number of CWC Memos-Online during his tenure as a CWC

 Assistant General Counsel, and having infringed and unlawfully obtained CWC materials as a Littler

 shareholder, Defendant Gibbons was further aware that each CWC memorandum contained a CWC

 copyright notice noting that all rights were reserved to CWC and no part of the memorandum could

 “be reproduced without permission of CWC.”

        140.    Yet, with Defendant Littler’s actual or constructive knowledge, Defendant Gibbons

 continued to access, select, obtain, view, download, use and/or infringe the restricted CWC

 information and copyrighted works approximately four hundred forty-two (426) times for

 approximately seventeen (17) months as reflected in Exhibit A (List of CWC Information Obtained

 by the Littler IP Address). During this period, CWC copyrighted works were infringed approximately

 four hundred and twenty (417) times as reflected in Exhibit B (CWC Copyright Registrations).

        141.    Furthermore, Defendant Gibbons’s early attempts to obtain information and infringe

 materials from the CWC Members-Only Site directly from CWC staff member were rejected, and in

 the process Defendant Gibbons acknowledged this behavior had the potential to “get [some]one in

 trouble.”

        142.    Defendant Gibbons persisted in trying to obtain restricted content from the CWC

 Members-Only Site until he was able to obtain the credentials to which he used to access the CWC

 Members-Only Site by making false and misleading statements to the Company A Employee.



                                                  50
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 54 of 86 PageID# 1716




        143.       As noted, the password for the user credentials fraudulently used by Defendant

 Gibbons was reset three times. Defendant Gibbons made multiple false and misleading statements

 to obtain the new password each time the password he had obtained from the Company A Employee

 had been reset.

        144.       As further evidence of willfulness and intent to engage in unlawful behavior,

 Defendant Gibbons committed the conduct for purposes of commercial advantage or private financial

 gain and also in furtherance of other tortious and criminal acts. For example, after the initial

 download and infringement of CWC materials, Defendant Gibbons retained, printed, and used the

 CWC materials in Littler’s practice for the commercial advantage or private financial gain of Littler.

 Additionally, CWC is informed and believes and, based thereon, alleges, after the initial downloads

 and infringement of the CWC materials, Defendant Gibbons engaged in subsequent acts of

 infringement of CWC materials including by reproducing, copying and creating derivative works

 from the initial downloaded of the CWC copyrighted material.

        N.         Littler’s Access to the         CWC      Members-Only       Confidential     Connect
                   Communications Platform

        145.       In addition to infringing the intellectual property and obtaining information from the

 CWC Members-Only Site, on March 18, 2020 Defendants Littler and Gibbons, using the Littler IP

 address and Littler’s information technology resources, also intentionally accessed the CWC

 Members-Only Confidential Connect Communications Platform.

        146.       The access to the CWC Members-Only Confidential Connect Communications

 Platform by Defendants Littler and Gibbons was intentional and highly invasive. The unauthorized

 access to the Platform by the Littler IP address allowed Littler to access, view, monitor, and observe

 private member communications on workplace compliance issues. The members in the platform did

 not know that someone using the Littler IP address was accessing, viewing, monitoring and observing


                                                     51
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 55 of 86 PageID# 1717




 their confidential communications. This intrusion by the Littler IP address violated the security and

 privacy that CWC has established for its members to communicate confidentially with one another.

        147.    As a result of the fraud previously described, Defendants Littler and Gibbons obtained

 restricted, confidential and private information from the CWC Members-Only Confidential Connect

 Communications Platform.        By accessing the CWC Members-Only Confidential Connect

 Communications Platform, Defendants Littler and Gibbons had access to view, monitor, and observe

 confidential communications of CWC Members. The CWC Members were unaware that a member

 of the Littler law firm could view their private and communications on workplace compliance and

 risk management issues. The exposure to the private confidential CWC Member communications

 allowed Defendants Littler and Gibbons to seek business opportunities with potential clients by

 learning the confidential communications of CWC Members.

        148.    As a former CWC staff member, Defendant Gibbons was aware that his access to the

 CWC Members-Only Confidential Connect Communications Platform was unauthorized. Defendant

 Gibbons was aware that (1) only members could access the CWC Members-Only Site; (2) Defendant

 Gibbons was not a member and was ineligible to become a member based on his work as a

 shareholder and attorney at the Littler law firm; and (3) Defendant Littler was ineligible to be a

 member as a law firm.

        149.    Additionally, on July 9, 2019, Defendant Gibbons, using the Littler IP address,

 accessed the CWC Members-Only Site and selected, obtained, viewed, downloaded, used, and

 infringed the following CWC Memorandum: “CWC Members Are Sharing Best Practices Via Our

 Online Collaboration Center, ‘CWC Connect’” (No. 18-129), which described the benefits and

 options in using the Platform and expressly noted that “CWC Connect is a secure online platform




                                                  52
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 56 of 86 PageID# 1718




 available only to CWC members and includes a Best Practices community that provides our members

 the opportunity to directly communicate, benchmark, and share ideas with each other.”

        O.      Discovery of the Littler Infringement of the 2017 CWC Pre-Existing Big Data
                Analytics Presentation

        150.    Further infringement of CWC material was uncovered involving Littler and its

 shareholders, associates, attorneys, principals, employees, representatives and agents including

 Littler principal Defendant Gokturk.

        151.    On May 11-12, 2017, CWC hosted its third annual Talent Acquisition Compliance

 Summit (“TACS”) in Dallas, Texas.

        152.    Defendant Gibbons attended and presented at the 2017 TACS as CWC Senior

 Counsel. Defendant Gokturk attended and presented as a CWC Senior Advisor.

        153.    On May 12, 2017 at TACS, a CWC copyright-protected presentation was made by

 two CWC Senior Counsel, entitled “Big Data Analytics and Artificial Intelligence: The Compliance

 and Diversity Implications Of Automating Early Stage Recruitment” (“2017 CWC Pre-Existing Big

 Data Analytics Presentation”).

        154.    The 2017 CWC Pre-Existing Big Data Analytics Presentation was drafted exclusively

 for and on behalf of EEAC (now CWC) with the understanding that EEAC (now CWC) would retain

 the full ownership and the copyright of the 2017 CWC Pre-Existing Big Data Analytics Presentation

 and any subsequent versions.

        155.    As the copyright owner for the 2017 CWC Pre-Existing Big Data Analytics

 Presentation, only EEAC (now CWC) could provide permission for further use of the work. EEAC

 (now CWC) retained full copyright ownership in the work.

        156.    The Power Point presentation for the 2017 CWC Pre-Existing Big Data Analytics

 Presentation bears the copyright notice of CWC’s predecessor in the footer of the slides.


                                                  53
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 57 of 86 PageID# 1719




               a.     As an example, as depicted, the presentation slides bear the footer:

               COPYRIGHT 2017 EEAC




        157.   The presentation of the 2017 EEAC copyright notice confirmed the copyright

 ownership by EEAC.

        158.   CWC holds the copyright registration to the 2017 CWC Pre-Existing Big Data

 Analytics Presentation: Copyright Registration No. TX0008882252.

        159.   Defendant Chris Gokturk was familiar with the 2017 CWC Pre-Existing Big Data

 Analytics Presentation. She attended the 2017 TACS.

        160.   Defendant Gokturk received and obtained a copy of the 2017 CWC Pre-Existing Big

 Data Analytics Presentation bearing the EEAC copyright notice.

                                                54
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 58 of 86 PageID# 1720




         161.    Defendant Gokturk was aware of the 2017 EEAC copyright notice on the 2017 CWC

 Pre-Existing Big Data Analytics Presentation. As a former CWC staff member, Defendant Gokturk

 was familiar with EEAC and CWC’s practice of marking EEAC and CWC materials with copyright

 notices.

         162.    Defendant Gokturk had no role in creating or presenting the 2017 CWC Pre-Existing

 Big Data Analytics Presentation.

                 a.       Defendant Gokturk was not an author of the 2017 CWC Pre-Existing Big Data

 Analytics Presentation.

                 b.       Defendant Gokturk did not contribute any content to the 2017 CWC Pre-

 Existing Big Data Analytics Presentation.

         163.    CWC never granted permission to Defendant Littler nor Defendant Gokturk to copy

 the 2017 CWC Pre-Existing Big Data Analytics Presentation, or any portion, variation or derivative

 work thereof.

                 a.       CWC never granted permission to Defendant Littler nor Defendant Gokturk to

 copy or reproduce the 2017 CWC Pre-Existing Big Data Analytics Presentation with any prospective

 or current Littler clients or third parties or entities.

         164.    In 2019, Defendants Littler and Gokturk infringed the 2017 CWC Pre-Existing Big

 Data Analytics Presentation by copying and reproducing the presentation at Littler including for

 promotional purposes for the benefit and profit of Littler.

         165.    In May 2020, CWC discovered a Littler presentation entitled “Technology in

 Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019 Infringing




                                                       55
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 59 of 86 PageID# 1721




 Littler Presentation”), presented by Littler shareholder Charles (Chad) E. Reis, IV, and Littler

 associate Lillian T. Manning.33

            166.       A review of the October 2019 Infringing Littler Presentation confirms that several of

 the presentation slides infringed the 2017 CWC Pre-Existing Big Data Analytics Presentation.

                       a.     For example, a side-by-side comparison shows the infringement, including

 entire phrases and sentences have been copied directly from the CWC presentation into the infringing

 Littler presentation, with trivial at most modifications:

            // // //




 33
      See Exhibit K (Littler Presentation: “Technology in Recruiting and Hiring: Hidden Legal Risks” (Oct. 18, 2019)).

                                                            56
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 60 of 86 PageID# 1722




        167.   The October 2019 Infringing Littler Presentation infringed the 2017 CWC Pre-

 Existing Big Data Analytics Presentation.



                                             57
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 61 of 86 PageID# 1723




          168.     The footer for most of the slides of the October 2019 Infringing Littler Presentation,

 including slides with infringed content, bears this designation:

                   © Littler Mendelson, P.C. | 2019 Proprietary and Confidential

          169.     The October 2019 Infringing Littler Presentation infringes content from the 2017

 CWC Pre-Existing Big Data Analytics Presentation and presents the content in these slides as

 “Proprietary and Confidential” to Littler along with a Littler copyright notice.                           The Littler

 presentation falsely represents Littler as the original author of content copied from the 2017 CWC

 Pre-Existing Big Data Analytics Presentation.

          170.     Defendant Littler, Defendant Gokturk and Doe Defendants removed the EEAC

 copyright notice from the 2017 CWC Pre-Existing Big Data Analytics Presentation and substituted

 the Littler copyright notice on the October 2019 Infringing Littler Presentation.

          171.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, that Defendant Littler has infringed the 2017 CWC Pre-Existing Big Data Analytics

 Presentation on other occasions. For example, a presentation, entitled “Technology in Hiring and

 Recruiting,” was made in August 2019 by Littler shareholder Charles (Chad) E. Reis,34 and another

 presentation, entitled, “How Artificial Intelligence and Technology Are Changing Talent Acquisition

 Compliance,” was made in May 2019 in Phoenix, Arizona by Defendant Gibbons and Defendant

 Gokturk,35 among possibly other presentations.

          172.     Defendant Gokturk’s acts of infringement of the copyrighted 2017 CWC Pre-Existing

 Big Data Analytics Presentation were committed willfully under 17 U.S.C. § 504(c)(2). This same



 34
    See Exhibit L (Littler Bio for Shareholder Charles (Chad) E. Reis), accessible at
 https://www.littler.com/people/charles-chad-e-reis-iv (viewed on Nov. 9, 2020).
 35
    See Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
 https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit F (“Littler Adds Chris Gokturk
 in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-press/press/littler-adds-chris-
 gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                            58
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 62 of 86 PageID# 1724




 conduct was also committed with the intent to engage in the unlawful activity described in the

 Complaint.

          173.     For example, Defendant Gokturk was required to obtain prior approval before

 divulging proprietary information to anyone. Defendant Gokturk was also required to obtain

 permission before appropriating the proprietary information to any other client, firm, or other entity.

          174.     Defendant Gokturk was also prohibited from soliciting, inducing, or attempting to

 induce any past or current firm clients, or any prospective clients, including CWC.

          175.     In 2019, neither Defendant Littler nor Defendant Gokturk sought the prior approval

 or permission of CWC to divulge and use the 2017 CWC Pre-Existing Big Data Analytics

 Presentation in (1) the practice areas of Defendants Littler and Gokturk;36 (2) the business of Littler

 and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

 competes with CWC; or (4) for any other purpose.

          176.     At no time during her tenure at CWC did Defendant Gokturk contend or claim that

 she had an ownership interest in the 2017 CWC Pre-Existing Big Data Analytics Presentation. As

 noted, Defendant Gokturk had no role in the 2017 CWC Pre-Existing Big Data Analytics

 Presentation.

          177.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation for and on

 behalf of Defendant Littler, Defendant Gokturk disregarded the copyright notice of EEAC.

          178.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation,

 Defendants Littler and Gokturk falsely represented that Littler was the original author of the content

 copied from the 2017 CWC Pre-Existing Big Data Analytics Presentation. In fact, in receiving a


 36
   See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
 also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons
 (viewed on Nov. 9, 2020); Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
 https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                             59
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 63 of 86 PageID# 1725




 copy of the 2017 CWC Pre-Existing Big Data Analytics Presentation bearing the EEAC copyright

 notice, she knew and understood that EEAC was the copyright owner of the work.

         179.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, that Defendants Littler and Gokturk have infringed other CWC presentations and materials in

 the same manner on other occasions. For example, CWC is informed and believes that former CWC

 staff members and Defendants Gibbons and Gokturk brought to Defendant Littler other CWC

 information and materials that were used, copied, reproduced and shared with others at Littler for the

 benefit and profit of Littler.

                                  V.     COPYRIGHTED WORKS

         180.    CWC is the owner of the copyrights to the works identified in Exhibit B (CWC

 Copyright Registrations), and each of the works have been duly registered with the United States

 Copyright Office.

         181.    CWC has the exclusive right to, among other things, reproduce, distribute, publicly

 display, and create derivative works from CWC's Copyright Works.

         182.    Exhibit B lists each registered work as follows: (1) Column 1 providing the claim

 number, (2) Column 2 providing the title of the work infringed, (3) Column 3 providing the CWC

 Memorandum Number, if any, for the work infringed, (4) Column 4 providing the date of publication,

 (5) Column 5 providing the date of registration, (6) Column 6 providing the copyright registration

 number(s) for the work, (7) Column 7 providing the date on which infringement occurred, or CWC

 believes infringement to have first occurred, and (8) Column 8 providing the number of times each

 CWC work was downloaded.

         183.    For each work identified in Exhibit B, on or about the date(s) listed on Column 5,

 CWC complied in all respects with the requirements of the Copyright Act and received from the

 Register of Copyrights Certificates of Registration bearing the number(s) listed on Column 6.
                                                  60
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 64 of 86 PageID# 1726




    VI.       COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
                  OF WORKS FROM THE CWC MEMBERS-ONLY SITE
                         (Defendants Littler, Gibbons and Does 1-10)

          184.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-149, 180-183, as

 though set forth herein in full.

          185.    As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

 for each of the Claim Numbers listed in Exhibit B (CWC Copyright Registrations).

          186.    Beginning at a time unknown, but at least by November 16, 2018 through March 18,

 2020, Defendants Littler, Gibbons, and Does 1-10, using the Littler IP reproduced, distributed,

 displayed, and made derivative works of these works, which were located in the CWC Members-

 Only Site.

          187.    The unauthorized reproduction, distribution, display and creation of a derivative work

 by Defendants Littler, Gibbons, and Does 1-10 infringes CWC’s exclusive rights in violation of the

 Copyright Act.

          188.    Each infringement was done without CWC’s permission, contrary to CWC’s stated

 policies, and despite copyright notices attached to those documents.

          189.    Each of these discrete acts constitutes infringement of CWC’s copyrights in those

 works, and CWC alleges willful copyright infringement based on these acts for Claim Numbers 1 to

 90 and 92 to 253 listed in Exhibit B (CWC Copyright Registrations).

          190.    Each act of infringement occurred using the Littler infrastructure, platform and

 resources (including the use of Littler’s IP address, computing and network resources, and branding

 and other materials).

          191.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, Defendants Littler, Gibbons, and Does 1-10 produced an indeterminate number of infringing

 derivative works based on one or more of the CWC Copyrighted Works for the Claim Numbers listed
                                                    61
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 65 of 86 PageID# 1727




 in Exhibit B (CWC Copyright Registrations) in client communications or other work product

 produced for the benefit of Littler.

        192.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        193.    The specific acts of copyright infringement alleged in the Complaint have caused and

 are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

 republication of infringing materials, or other potentially ongoing acts of infringement has yet to be

 determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

 irreparable injury for which CWC would have no adequate remedy at law.

        194.    The acts of infringement by Defendants Littler, Gibbons, and Does 1-10 were

 committed “willfully” under 17 U.S.C. § 504(c)(2).

        195.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

 respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

 § 504(c).

        196.    The following facts and factors, among others to be proven at trial, are relevant to

 statutory damages pursuant to 17 U.S.C. § 504(c):

                a.      The circumstances of the infringement involve former CWC staff members

 who were familiar with the proprietary nature of the CWC intellectual property, the manner in which

 the intellectual property was created, and the restrictions on its use.

                b.      The extent and duration of the infringement involves a recurring infringement

 and of a voluminous amount of CWC material and information over an extended period of time from

 at least November 2018 through the beginning of March 2020.



                                                    62
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 66 of 86 PageID# 1728




                  c.       The expenses saved by the Defendants by infringing the CWC material and

 information.

                  d.       The profits and benefits to the Defendants including to promote (1) the practice

 areas of the Littler Defendants; (2) the business of Littler and legal and related services provided to

 prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

                  e.       Multiple misleading or false statements made by the Defendants as part of the

 copyright infringement as noted above, including but not limited to falsely representing that

 Defendant Littler was the original author of content copied from CWC.

                  f.       The fact that the CWC materials bore copyright notices which were

 disregarded or removed in creating and using new Littler materials for the use and profit by Littler.

                  g.       The fact that Defendant Littler advises employers how to avoid the unlawful

 conduct that occurred in this case.

                  h.       The size, resources and revenues37 of Defendant Littler as “the largest global

 employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”38

 including the ability to pay damages.39

                  i.       The need to deter the Defendants and other potential infringers.40

         197.     CWC is entitled to its actual damages and disgorgement of any profits of the

 Defendants with respect to each applicable work infringed, as will be proven at trial, under 17 U.S.C.

 §§ 504(a), 504(b).


 37
    The National Law Journal reported that Littler had $590,038,000 in gross revenue in 2019. See Law.com Littler Firm
 Profile, https://www.law.com/law-firm-profile/?id=186&name=Littler-Mendelson (viewed Nov. 9, 2020).
 38
    See note 11 (Littler publications making this statement), supra.
 39
    See, e.g., Lowry’s Reports, Inc. v. Legg Mason, Inc., 302 F. Supp. 2d 455, 461 (D. Md. 2004) (in affirming copyright
 statutory damages, noting “[t]he wealth of the defendant has been widely recognized as relevant to the deterrent effect
 of a damages award”) (collecting other cases).
 40
    See, e.g., F.W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 234 (1952) (“[A] rule of liability which merely
 takes away the profits from an infringement would offer little discouragement to infringers. It would fall short of an
 effective sanction for enforcement of the copyright policy.”).

                                                           63
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 67 of 86 PageID# 1729




        198.    Defendants Littler, Gibbons and Does 1-10 had knowledge of the infringing activity.

 For example, each CWC copyrighted work bore a copyright notice identifying Plaintiff as the owner

 of the copyright protected work. The copyright notices were removed or disregarded so the CWC

 content could be used for the benefit and profit of Defendant Littler including the creation and use of

 derivative works.

        199.    Defendant Gibbons also was familiar with the steps taken by CWC to protect its

 intellectual property. Defendant Gibbons had drafted CWC materials that bore these copyright

 notices.

        200.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, that Defendants Littler, Gibbons and Does 1-10 induced, caused or materially contributed to

 the infringing conduct of another. For example, once the CWC works were introduced to the Littler

 infrastructure, platform and resources, the CWC works became available to others either by

 reproducing, distributing, sharing or making them available to others at Littler.

        201.    Defendant Littler facilitated, encouraged and materially contributed to such

 infringement by continuing to provide its network and the facilities necessary for the recurring and

 ongoing infringements on the Littler infrastructure, platform and resources (including the use of

 Littler’s IP address, computing and network resources, and branding and other materials).

        202.    Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

 of infringement.

        203.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

 505, where applicable.

        204.    The conduct Defendants Littler, Gibbons, and Does 1-10 caused and, unless enjoined

 by this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or



                                                   64
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 68 of 86 PageID# 1730




 measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent

 injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

 Copyrighted materials, under 17 U.S.C. § 502.

              VII. COUNT 2: COMPUTER FRAUD AND ABUSE ACT
     UNDER 18 U.S.C. § 1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC
                                MEMBERS-ONLY SITE
                       (Defendants Littler, Gibbons and Does 1-10)

        205.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-149, 180-204, as

 though set forth herein in full.

        206.    During the period from November 16, 2019 through March 18, 2020, Defendants

 Littler, Gibbons, and Does 1-10 intentionally accessed the CWC Members-Only Site, without

 authorization, or exceeding authorized access, and thereby obtained information from the protected

 computer in violation of 18 U.S.C. § 1030(a)(2)(C).

        207.    Defendants Littler, Gibbons, and Does 1-10 used Littler’s robust platform and

 resources, including the Littler IP address, to access, select, obtain, view, download, retain, print, and

 use restricted CWC information and copyrighted materials to benefit Defendant Littler directly and

 indirectly and themselves as a Littler shareholder. For example, this included using Littler computers,

 computers systems and the Littler IP address to access without authorization, and exceeding any

 authorized access, restricted content on the CWC Members-Only Site.

        208.    Defendants Littler, Gibbons, and Does 1-10 used the Littler IP address and resources

 to obtain the information listed on Exhibit A (List of CWC Information Obtained by the Littler IP

 Address).

        209.    As described above, the intentional access, without authorization or exceeding

 authorized access, included the highly invasive access on March 18, 2020 to CWC’s Connect

 communications platform, which is a highly confidential online community for CWC members. The


                                                    65
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 69 of 86 PageID# 1731




 CWC Members did not know that a member of the Littler law firm could view their private and

 confidential communications on workplace compliance and risk management issues.

        210.    Each unauthorized access occurred using the Littler infrastructure, platform and

 resources (including the use of Littler’s IP address, computing and network resources, and branding

 and other materials).

        211.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        212.    Defendant Gibbons was aware that his access to the CWC Members-Only Site was

 unauthorized. Defendant Gibbons was aware that (1) only members could access the CWC Members-

 Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a member based

 on his work as a shareholder and attorney at Defendant Littler; and (3) Defendant Littler as a law firm

 was ineligible to be a member.

        213.    Consequently, Defendant Gibbons asked others to obtain CWC member-restricted

 information for him.

        214.    Defendant Gibbons recognized that asking others to obtain for his and Defendant

 Littler’s benefit CWC member-restricted content may cause “trouble.”

        215.    Undeterred, Defendant Gibbons sought to use the credentials of another individual

 who was employed at Company A to obtain restricted content from the CWC Members-Only Site.

 Defendant Gibbons on multiple occasions made false and misleading statements to obtain the login

 credentials of the Company A Employee.

        216.    CWC’s proprietary and other information are stored on the CWC Members-Only Site

 to make those materials accessible to its members through a password-protected portion of its



                                                   66
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 70 of 86 PageID# 1732




 website. The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. § 1030(e)(2)(B),

 in that the computer is used in or affecting interstate or foreign commerce or communication and is

 connected to the Internet.

        217.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

 $5,000 based on reasonable costs including the cost of responding to the offense, investigating the

 incident, conducting a damage assessment, and restoring the data, program, system, or information

 to its condition prior to the offense. For example, CWC and external resources were committed to

 respond to the offense, investigate the incident, conduct a damage assessment and restore the system

 and information. CWC initiated an internal investigation and engagement of outside resources to

 determine who was responsible for the unauthorized access to information and materials on the CWC

 Members-Only Site, and the scope of the information accessed and obtained.

        218.    The loss to CWC or more persons during any one-year period aggregating at least

 $5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

        219.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

 entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

 where applicable, and all other appropriate relief.

                   VIII. COUNT 3: COMPUTER FRAUD AND ABUSE ACT
                      UNDER 18 U.S.C. § 1030(a)(4) COMPUTER FRAUD
                          (Defendants Littler, Gibbons and Does 1-10)

        220.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-149, 180-219, as

 though set forth herein in full.

        221.    During the period from November 16, 2019 through March 18, 2020, Defendants

 Littler, Gibbons, and Does 1-10 knowingly and with intent to defraud accessed the CWC Members-

 Only Site, a protected computer, without authorization, or exceeding authorized access, and by means

 of such conduct furthered the intended fraud and obtained anything of value, that is the information
                                                    67
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 71 of 86 PageID# 1733




 reflected in Exhibit A (List of CWC Information Obtained by the Littler IP Address), in violation of

 18 U.S.C. § 1030(a)(4).

         222.    The intended fraud included during each unauthorized access to the CWC Members-

 Only Site, Defendants Littler, Gibbons, and Does 1-10 falsely represented that the Defendants had a

 CWC member account, were the account holder, and were entitled to access the CWC Members-

 Only Site.

         223.    The intended fraud included during each unauthorized access to the CWC Members-

 Only Site, Defendants Littler, Gibbons, and Does 1-10 in using the credentials of the Company A

 Employee, falsely represented that the Company A employee was accessing the CWC Members-

 Only Site and concealing the fact that the Defendants were actually making unauthorized access to

 the CWC Members-Only Site.

         224.    The intended fraud included making fraudulent statements to obtain the login

 credentials of the Company A Employee.

         225.    As a result of the fraud, Defendants Littler and Gibbons obtained restricted

 information from the CWC Members-Only Site which they used to benefit and profit Littler.

         226.    The value of the information substantially exceeded $5,000. For example, the cost of

 development or production of the information exceeds $5,000.

         227.    Defendants Littler and Gibbons recognized the value of the information as they used

 it in their legal services with clients and other third parties.

         228.    Defendants Littler and Gibbons used Littler’s robust platform and resources to access,

 obtain, download, infringe and use restricted CWC information and copyrighted materials to benefit

 Defendant Littler directly and indirectly and themselves as a Littler shareholder and principal. For

 example, this included using Littler computers, computers systems and the Littler IP address.



                                                      68
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 72 of 86 PageID# 1734




        229.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        230.    The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. §

 1030(e)(2)(B), in that the computer is used in or affecting interstate or foreign commerce or

 communication and is connected to the Internet.

        231.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

 $5,000 based on reasonable costs including the cost of responding to the offense, investigating the

 incident, conducting a damage assessment, and restoring the data, program, system, or information

 to its condition prior to the offense. For example, CWC and external resources were committed to

 respond to the offense, investigate the incident, conduct a damage assessment and restore the system

 and information. CWC initiated an internal investigation and engagement of outside resources to

 determine who was responsible for the unauthorized access to information and materials on the CWC

 Members-Only Site, and the scope of the information accessed and obtained.

        232.    The loss to CWC or more persons during any one-year period aggregating at least

 $5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

        233.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

 entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

 where applicable, and all other appropriate relief.

                                     IX.    COUNT 4: FRAUD
                             (Defendants Littler, Gibbons and Does 1-10)

        234.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-149, 180-233, as

 though set forth herein in full.




                                                    69
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 73 of 86 PageID# 1735




        235.    During the period from November 16, 2019 through March 18, 2020, for each and

 every access to the CWC Members-Only Site Defendants Littler, Gibbons, and Does 1-10

 intentionally and knowingly, and with the intent to mislead, made false representations of a material

 fact that (1) the Defendants had a CWC member account, were the account holder, and were entitled

 to access the CWC Members-Only Site; and (2) in using the credentials of the Company A Employee,

 representing that the Company A employee was accessing the CWC Members-Only Site and

 concealing the fact that the Defendants were actually making access to the CWC Members-Only Site.

        236.    The dates of each fraudulent access to the CWC Members-Only Site are reflected on

 Exhibit A (List of CWC Information Obtained by the Littler IP Address).

        237.    The Defendants made these false statements of a material fact for the purpose of

 accessing, selecting, obtaining, viewing, downloading, retaining, printing, and using information and

 materials from the CWC Members-Only Site

        238.    At the time the false statements of a material fact were made, the Defendants knew

 them to be false, and did so with the intent to deceive and mislead CWC.

        239.    The false representations and concealed facts were material. Defendants Littler,

 Gibbons, and Does 1-10 would not have been allowed access to the CWC Members-Only Site had

 CWC known the true identity since the Defendants were ineligible for CWC membership.

        240.    CWC relied on the false representations of a material fact understanding that the

 access was based on the Company A employee and not on Defendants Littler, Gibbons, and Does 1-

 10. CWC understood the credentials were used by a CWC member when in fact the credentials were

 used by individuals associated with a law firm that was ineligible for CWC membership.

        241.    As part of the intent to defraud and intent to mislead, as described above, Defendant

 Gibbons made fraudulent statements to obtain the login credentials of the Company A Employee. By



                                                  70
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 74 of 86 PageID# 1736




 using the credentials of another individual, Defendant Gibbons sought to bypass the restriction that

 law firms and its shareholders “are not eligible for [CWC] membership”41 or to access and obtain

 information and copyright materials from the CWC Members-Only Site.

            242.    The fraud by Defendants Littler, Gibbons, and Does 1-10 resulted in damages to CWC

 as a voluminous amount of CWC’s intellectual property and information was misappropriated and

 obtained by, and used for the benefit and profit of, Defendant Littler.

            243.    The Defendants benefitted at the expense of CWC by obtaining, using and the CWC

 information and materials. The Defendants were unjustly enriched by obtaining the value of the

 information, including based on the production costs of CWC to create the content.

            244.    The Defendants acted under circumstances amounting to a willful and wanton

 disregard for CWC’s rights. As noted above, Defendant Gibbons made repeated false statements to

 obtain the credentials from the Company A employee which he used to access the CWC Members-

 Only Site. After obtaining the credentials, he used them repeatedly over seventeen (17) months to

 fraudulently access, download and/or infringe CWC restricted content which he used to benefit and

 profit Defendant Littler. CWC is informed and believes and, based thereon, he reproduced and

 created derivative works from the CWC materials, used the CWC information and materials in

 Littler’s legal business with Littler clients and others. As a result of the fraud, Defendants Littler and

 Gibbons obtained restricted information from the CWC Members-Only Site which they used to

 benefit and profit Littler.

            245.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.



 41
      See Exhibit C (CWC Membership Application).

                                                    71
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 75 of 86 PageID# 1737




         246.     CWC has suffered damages as a direct and proximate result of the misleading and

 fraudulent statements.

         247.     CWC is entitled to recover appropriate damages, interest, costs and attorney’s fees,

 where applicable, from the Defendants.

         248.     CWC is entitled to punitive damages against the Defendants to be determined by the

 jury in its sole discretion.

         249.     CWC seeks equitable relief, including disgorgement of profits, as the court deems

 appropriate.

      X.    COUNT 5: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
        OF THE 2017 CWC PRE-EXISTING BIG DATA ANALYTICS PRESENTATION
                       (Defendants Littler, Gokturk, and Does 1-10)

         250.     CWC re-alleges and incorporates by reference paragraphs 1-68, 150-183, as though

 set forth herein in full.

         251.     In 2019, Defendants Littler, Gokturk, and Does 1-10 infringed (including creating

 derivative works of) the 2017 CWC Pre-Existing Big Data Analytics Presentation, a copyrighted

 work listed in Exhibit B (CWC Copyright Registrations),42 attached hereto and incorporated herein.

         252.     The unauthorized reproduction, distribution, display and creation of a derivative work

 by Defendants Littler, Gokturk, and Does 1-10 infringes CWC’s exclusive rights in violation of the

 Copyright Act.

         253.     These acts were done without CWC’s permission, contrary to CWC’s stated policies,

 and despite copyright notices attached to those documents.




 42
   “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
 Stage Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
 (Copyright Registration No. TX0008882252).

                                                         72
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 76 of 86 PageID# 1738




        254.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, Defendants Littler, Gokturk, and Does 1-10 produced an indeterminate number of infringing

 derivative works based on one or more of the 2017 CWC Pre-Existing Big Data Analytics

 Presentation in client communications or other work product produced for the benefit of Littler. Thus,

 Defendants Littler, Gokturk, and Does 1-10 have committed and/or are liable for copyright

 infringement.

        255.     Defendants Littler, Gokturk and Does 1-10 had knowledge of the infringing activity.

 For example, each CWC copyrighted work bore a copyright notice identifying Plaintiff as the owner

 of the copyright protected work. The copyright notices were removed or disregarded so the CWC

 content could be used for the benefit and profit of Defendant Littler including the creation and use of

 derivative works.

        256.     Defendant Gokturk also was familiar with the steps taken by CWC to protect its

 intellectual property. Defendant Gokturk had drafted CWC materials that bore these copyright

 notices.

        257.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

 at trial, that Defendants Littler, Gokturk and Does 1-10 induced, caused or materially contributed to

 the infringing conduct of another. For example, once the CWC works were introduced to the Littler

 infrastructure, platform and resources (including the use of Littler’s IP address, computing and

 network resources, and branding and other materials), the CWC works became available to others

 either by reproducing, distributing, sharing or making them available to others at Littler.

        258.     Defendant Littler facilitated, encouraged and materially contributed to such

 infringement by continuing to provide its network and the facilities necessary for the recurring and




                                                   73
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 77 of 86 PageID# 1739




 ongoing infringements on the Littler infrastructure, platform and resources (including the use of

 Littler’s IP address, computing and network resources, and branding and other materials).

        259.    Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

 of infringement.

        260.    The specific acts of copyright alleged in the Complaint, as well as Defendants Littler,

 Gokturk, and Does 1-10’s entire course of conduct, have caused and are causing CWC great and

 incalculable damage. To date, despite CWC’s attempt to receive a complete accounting from Littler

 of any and all potential derivative uses of the works listed in Exhibit B (CWC Copyright

 Registrations), the scope of Littler’s infringement, potential republication of infringing materials, or

 other potentially ongoing acts of infringement has yet to be determined. Unless this Court provides

 injunctive relief, any ongoing infringement would be an irreparable injury for which CWC would

 have no adequate remedy at law.

        261.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        262.    As previously described, Defendants Littler, Gokturk, and Does 1-10’s acts of

 infringement were committed willfully.

        263.    CWC is entitled to actual damages and any additional profits of Defendants under 17

 U.S.C. § 504(a).

        264.    Defendants Littler, Gokturk, and Does 1-10’s conduct caused and, unless enjoined by

 this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or

 measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent




                                                   74
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 78 of 86 PageID# 1740




 injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

 Copyrighted materials, under 17 U.S.C. § 502.

                 XI.   COUNT 6: ALTERATION OR REMOVAL OF
          COPYRIGHT MANAGEMENT INFORMATION UNDER 17 U.S.C. § 1202
                     (Defendants Littler, Gokturk, and Does 1-10)

        265.    CWC re-alleges and incorporates by reference paragraphs 1-68, 150-183, 250-264, as

 though set forth herein in full.

        266.    The 2017 CWC Pre-Existing Big Data Analytics Presentation contained copyright

 notices identifying Plaintiff as the owner of the copyright protected presentation.

        267.    The inclusion of a copyright notice, including the identity of Plaintiff, constitutes

 “copyright management information” as defined in 17 U.S.C. § 1202(c).

        268.    Defendants Littler, Gokturk, and Does 1-10 without authority of Plaintiff or the law,

 intentionally removed and/or altered and has caused and induced others to remove and/or alter such

 copyright management information from Plaintiff’s subject works, and has thereafter distributed the

 improperly modified works, having reasonable grounds to know that such acts will induce, enable,

 facilitate or conceal an infringement of copyright in violation of 17 U.S.C. § 1202(b)(l) and (3).

        269.    Defendants Littler, Gokturk, and Does 1-10’s removal or alteration of copyright

 management information from Plaintiff’s subject works, and its subsequent distribution of the

 improperly modified, works was, and is, willful and intentional, and was, and is, executed with full

 knowledge of Plaintiff’s rights under copyright law, and in disregard of Plaintiff’s rights.

        270.    As set forth above, in committing each of these acts in this count, the Littler

 Defendants were acting as a representative and agent of Littler and within the course and scope of

 their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        271.    Plaintiff is entitled to recover its actual damages suffered as a result of the violation

 and any profits of Defendants Littler, Gokturk, and Does 1-10 attributable to the violation and not
                                                   75
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 79 of 86 PageID# 1741




 taken into account in computing actual damages, or, at Plaintiff’s election, statutory damages pursuant

 to 17 U.S.C. § 1203(c).

        272.    Plaintiff is entitled to recover costs and attorneys’ fees from the Defendants pursuant

 to 17 U.S.C. § 1203(b)(4) and (5).

        273.    Defendants Littler, Gokturk, and Does 1-10’s violations of 17 U.S.C. §§ 1202(b)(l)

 and (3) have caused, and, unless restrained by this Court, will continue to cause, irreparable injury to

 Plaintiff not fully compensable in monetary damages. Pursuant to 17 U.S.C. § 1203(b)(l), Plaintiff is

 entitled to a preliminary and permanent injunction enjoining Defendants Littler, Gokturk, and Does

 1-10 from further such violations.

                XII.    COUNT 7: VICARIOUS COPYRIGHT INFRINGEMENT
                                     OF CWC WORKS
                              (Defendant Littler and Does 1-10)

        274.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

 though set forth herein in full.

        275.    As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

 for each of the Claim Numbers listed in Exhibit B (CWC Copyright Registrations).

        276.    Beginning at a time unknown, but at least by November 16, 2018 through March 18,

 2020, Defendants Littler, Gibbons, and Does 1-10, using the Littler infrastructure, platform and

 resources (including the use of Littler’s IP address, computing and network resources, and branding

 and other materials), reproduced, distributed, displayed, and made derivative works of these works,

 which were located in the CWC Members-Only Site, and as otherwise described above. The

 unauthorized reproduction, distribution, display, and/or creation of a derivative work by Defendants

 Littler, Gibbons, and Does 1-10 infringes CWC’s exclusive rights in violation of the Copyright Act.

 This conduct constitutes direct infringement in violation of 17 U.S.C. §§ 106 and 501 et seq.



                                                   76
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 80 of 86 PageID# 1742




          277.     The copyright infringement in this case was voluminous, persistent, and extensive,

 involving different forms of infringement as described above and spanning over 489 days during the

 period of infringement from November 16, 2018 through March 18, 2020.

          278.     Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

 of infringement.

          279.     Each infringement was done without CWC’s permission, contrary to CWC’s stated

 policies, and despite copyright notices attached to those documents.

          280.     Under a claim of vicarious copyright infringement, knowledge of the infringing

 conduct is not required.43 Instead, the focus is on whether the defendant profited directly from the

 infringement and had the right and ability to supervise the infringing activity as described in this First

 Amended Complaint.

          281.     Defendant Littler had the right and ability to supervise, control and terminate the

 voluminous and extensive infringing conduct described in this First Amended Complaint, as further

 described below, that took place using the Littler infrastructure, platform and resources (including

 the use of Littler’s IP address, computing and network resources, and branding and other materials),

 and is liable as a vicarious copyright infringer for the direct infringements described above.

          282.     Defendant Littler controls and supervises the day-to-day activities taking place in the

 Littler law firm and owns and operates the Littler infrastructure, platform and resources (including

 the use of Littler’s IP address, computing and network resources, and branding and other materials)

 through which each act of the copyright infringement took place in this case for the benefit and profit

 of Defendant Littler.


 43
   See, e.g., Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 n.9 (2005) (noting the vicarious
 copyright liability theory “allows imposition of liability when the defendant profits directly from the infringement and
 has a right and ability to supervise the direct infringer, even if the defendant initially lacks knowledge of the
 infringement”) (emphasis added).

                                                            77
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 81 of 86 PageID# 1743




         283.    Defendant Littler had a supervisory and controlling relationship over Defendants

 Gibbons, Gokturk and Does 1-10 concerning the legal and other services they provide on behalf of

 Littler, as agents and representatives of Litter, and their interactions and communications with current

 and prospective Littler clients.

         284.    For example, Defendant Littler had the right and ability to supervise and control the

 infringing conduct for the benefit and profit of, Defendant Littler, in the name or on behalf of

 Defendant Littler or using the resources of Defendant Littler through a variety of means including (1)

 by hiring, promoting, providing bonuses and determining compensation for its shareholders,

 associates, attorneys, principals or employees, or other agents; (2) through employment and other

 agreements with its shareholders, associates, attorneys, principals or employees, or other agents;

 (3) by providing, permitting, conditioning, restricting or limiting access to the Littler infrastructure,

 platform and resources (including the use of Littler’s IP address, computing and network resources,

 and branding and other materials); (4) by allowing and blocking access to a particular environment

 or site for any reason; (5) through financial and staff support to its shareholders, associates, attorneys,

 principals or employees, or other agents in the performance of their duties and the delivery of legal

 services to current and prospective clients; (6) through policies that apply to its shareholders,

 associates, attorneys, principals or employees, or other agents; (7) by establishing parameters for the

 delivery of Littler services, exercising control over the services consistent with Littler’s standards;

 (8) by providing terms and parameters to generate business and obtain profits for Littler; (9) by

 establishing processes and procedures to review and approve client invoices and oversee other

 financial aspects in which Littler manages its business and the provision of legal services; (10)

 through the ability to discharge, terminate or modify Defendant Littler’s relationship with its

 shareholders, associates, attorneys, principals or employees, or other agents; and (11) through the



                                                     78
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 82 of 86 PageID# 1744




 ability to monitor and supervise the conduct of its shareholders, associates, attorneys, principals or

 employees, or other agents in the performance of their duties.

        285.    Defendant Littler, self-described as “the largest global employment and labor law

 practice, with more than 1,500 attorneys in 80 offices worldwide,” provides employers with legal

 advice on how to avoid the type of infringement of copyrighted content along with other forms of the

 misappropriation of intellectual property that occurred in this case. Defendant Littler also provides

 legal guidance to employers about the legal risks in hiring employees from competitors.

        286.    As described above, Defendant Littler possessed an obvious and direct financial

 interest in the infringing activity. The infringement of CWC works was conducted by Defendants

 Gibbons, Gokturk and Does 1-10 using the name and resources of Defendant Litter, promoting the

 legal business of Defendant Littler, and billing for legal serves on behalf of Defendant Littler.

        287.    Defendant Littler benefitted financially since the availability of the infringing

 materials was made and used to draw and maintain current or prospective clients.

        288.    Defendant Littler billed Littler clients using the infringed CWC works in this case in

 providing legal and other services.

        289.    Defendant Littler derived revenues by using the infringed CWC works in this case in

 providing legal and other services.

        290.    The specific acts of copyright infringement alleged in the Complaint have caused and

 are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

 republication of infringing materials, or other potentially ongoing acts of infringement has yet to be

 determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

 irreparable injury for which CWC would have no adequate remedy at law.




                                                   79
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 83 of 86 PageID# 1745




        291.    As described above, the acts of infringement by Defendants Littler, Gibbons, and Does

 1-10 were committed “willfully” under 17 U.S.C. § 504(c)(2).

        292.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

 respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

 § 504(c).

        293.    CWC is entitled to its actual damages and disgorgement of any profits of the

 Defendants with respect to each applicable work infringed, as will be proven at trial, under 17 U.S.C.

 §§ 504(a), 504(b).

        294.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

 505, where applicable.

        295.    The conduct Defendants Littler, Gibbons, and Does 1-10 caused and, unless enjoined

 by this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or

 measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent

 injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

 Copyrighted materials, under 17 U.S.C. § 502.

                                      PRAYER FOR RELIEF

 WHEREFORE, CWC requests that the Court grant the following relief:

        A.      Enter judgment in CWC’s favor on each count;

        B.      Enter judgment against Defendant Littler that it is has infringed CWC’s copyrighted

 works, violated the Computer Fraud and Abuse Act, engaged in the Alteration or Removal of

 Copyright Management Information, and engaged in Fraud;

        C.      Enter judgment against Defendant Gibbons that he has infringed CWC’s copyrighted

 works, violated the Computer Fraud and Abuse Act, and engaged in Fraud;



                                                  80
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 84 of 86 PageID# 1746




        D.      Enter judgment against Defendant Gokturk that she has infringed CWC’s copyrighted

 works, and engaged in the Alteration or Removal of Copyright Management Information;

        E.      An order for an accounting (1) to identify, recover and return all misappropriated

 CWC information and material, including but not limited to derivative works, in the possession,

 custody and control of the Defendants and any third parties that the Defendants provided, reproduced,

 or shared CWC information and material, (2) of any monetary benefits, and (3) other benefits received

 by each Defendant as a result of their unlawful acts;

        F.      Grant a preliminary and permanent injunction (a) restraining and enjoining

 Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and

 assigns, and all persons in active concert or participation with them, from (i) making any unauthorized

 access to any CWC protected computer system, (ii) all further unauthorized reproduction of any

 works published by CWC, display of works published by CWC, and distribution of copies of works

 published by CWC or preparation of derivative works from works published by CWC, and (iii)

 assisting, aiding, or abetting any other person or entity in engaging in or performing any of the

 activities referred to in subparagraphs (i) through (ii) above; and (b) ordering Defendants and any of

 their principals, officers, agents, servants, employees, attorneys, successor and assigns, and all

 persons in active concert or participation with them, to permanently delete and destroy any of CWC’s

 copyrighted works within their possession with a signed affidavit certifying completion of such

 deletion/destruction;

        G.      Grant a preliminary and permanent injunction (a) restraining and enjoining

 Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and

 assigns, and all persons in active concert or participation with them, from (i) directly or indirectly

 continuing to violate 17 U.S.C. §§ 1202(b)(1) and (3), and (ii) assisting, aiding, or abetting any other



                                                   81
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 85 of 86 PageID# 1747




 person or entity in engaging in or performing any of the activities referred to in subparagraphs (i)

 above;

          H.    Order the impounding of all copies made or derivative works of CWC’s copyrights in

 violation of the exclusive rights of CWC and records documenting the manufacture, sale, or receipt

 of things involved in any such violation, under 17 U.S.C. § 503(a);

          I.    Order the “destruction or other reasonable disposition of all copies” that were “made

 or used in violation of” CWC’s exclusive copyright rights, under 17 U.S.C. § 503(b);

          J.    Enter judgment against Defendants and in favor of CWC for compensatory damages;

          K.    An award of statutory damages of $1.65 million as a result of Defendants’ willful

 infringement of CWC’s copyrighted works;

          L.    An award of statutory damages as a result of the Alteration or Removal of Copyright

 Management Information;

          M.    Order the Defendants to file with the Court and serve upon CWC, within 30 days after

 entry of final judgment, a report in writing and under oath setting forth in detail the manner and form

 by which each Defendant has complied with the provisions set forth in Paragraphs F, G, H, and I of

 this Prayer for Relief;

          N.    An award for the costs of this action, including reasonable attorneys’ fees, where

 applicable, pursuant to 17 U.S.C. § 505, 18 U.S.C. § 1030, 17 U.S.C. § 1203, and other applicable

 laws;

          O.    Enter judgment against Defendants and in favor of CWC for pre-judgment and post-

 judgment interest and costs; and

          P.    Any such other relief as this Court deems just and proper.




                                                   82
Case 1:20-cv-01387-AJT-JFA Document 39 Filed 02/03/21 Page 86 of 86 PageID# 1748




                                  DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a jury trial on all claims and issues so triable by right to a jury in

 accordance with Rule 38 of the Federal Rules of Civil Procedure.

  Dated: February 3, 2021                          Respectfully submitted,

                                                   MORGAN LEWIS & BOCKIUS LLP
                                                   By:      /s/ Mark L. Krotoski
                                                            /s/ J. Kevin Fee
                                                       Mark L. Krotoski (pro hac vice)
                                                       J. Kevin Fee (Virginia Bar. No. 88376)
                                                       Rachel E. Fertig (pro hac vice)
                                                       Jane W. Wise (pro hac vice)
                                                       1111 Pennsylvania Ave. NW
                                                       Washington, DC 20004-2541
                                                       Telephone: +1.202.739.3000
                                                       Facsimile: +1.202.739.3001

                                                       Thomas Y. Nolan (pro hac vice)
                                                       1400 Page Mill Road
                                                       Palo Alto, CA 94304
                                                       Telephone: +1.650.843.4000
                                                       Facsimile: +1.650.843.4001
                                                       mark.krotoski@morganlewis.com
                                                       kevin.fee@morganlewis.com
                                                       thomas.nolan@morganlewis.com
                                                       rachel.fertig@morganlewis.com
                                                       jane.wise@morganlewis.com

                                                       Attorneys for Plaintiff Center for Workplace
                                                       Compliance




                                                  83
